Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 1 of 66 PagelD #: 1811

Wells Fargo Value’ Checking

Account number: 7417727482 m= March 9, 2073 - Aprif8, 2013 m= Page 1of4

 

Questions?
JOANNE LESLIE BLACK Available by phone 24 hours a day, 7 days a week:
245 W 72ND ST APT 4B 1-800-TO-WELLS 1-800-869-3557}
NEW YORK NY 10023-2731 TTY: 1-800-877-4833

En espafiol: 1-877-727-2932
3252 1-800-288.2288 (6 am fo 7 pm PT, M-F}

Online: wellsfargo.com

Write; Wells Fargo Bank, N.A. (163)
P.O. Box 5247
Denver, CO 80274

 

 

You and Wells Fargo Account options
Thank you for being a loyal Welis Fargo customer. We value your trust in our A check mark in the box indicates you have these
company and Icok forward to continuing to serve you with your financial needs. convenient services with your account. Go to

wellsfargo.com or call the nutmber above if you have
questions or if you would like to add new services.

Online Banking [|] Direct Deposit
Gniline Bill Pay ia Auto Transfer/Payment Li
Online Statements CI Overdraft Protection
Mobile Banking [| Debit Card

LJ

My Spending Report Overdraft Service

 

 

Activity summary Account number: 7147727482
Beginning balance on 3/9 -$248,92 JOANNE LESLIE BLACK
Deposits/Additions 4,830.00 Colorado account terms and conditions apply
Withdrawals/Subtractions ~ 1,578.00 For Direct Deposit and Automatic Payments use
Ending balance on 4/8 $3.08 Routing Number (RTN): 102000076

Overdraft Protection
Your account is linked to the follawing for Overdraft Protection:
a Savings - 000006965268011

 

Transaction history

 

Check Deposits? Withdrawats/ Ending daily
Date Number Description Additions Subtractions balance
3/25 _. SSA Treas 310 Xxsoc Sec 032513 xxxxx6875C1 SSA Joanne Black 132.00 / “116.92
328 Debit Card Reversal of Credit 19209131447 cee ee wnwraff30,00 846.92

Sheet Seq = 0047854
Sheet 00001 of d0002

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 2 of 66 PagelD #: 1812

Account number: 7117727482 om March 9, 2013 - April 8, 2013 = Page 2 of 4

 

 

Transaction history (continued)

 

 

Check Deposits/ Withdrawals/ Ending daily
Date Number Description Additions Subtractions balance
3/29 Overdraft Fee for Item $430.00 03/28 Debit Card Reversal of 35,00 -681.82

Credit 10209131417 7

43 SSA Treas 310 Xxsoc Sec 040313 HXXXXOB7ECA SSA, Joanne Black _ 4 198. 00
AIS Deposit Made In A Branch/Store 800.00 /
413 | ATM Withdrawal - 04/03 Mach ID SE277077 4000 Federal CT 7-14 — . 302.50
a Denver CO 5944 00203093517615411 oe
AS Non-Weils Farge ATM Transaction Fee OS 2.50
430 Tele-Transfer to xxxxxx8011 Reference #Tfecf2w2Vk 804,00
413 Withdrawal Made In A Branch/Stcre / 8.00 499.08
4i4 ____.Tele-Transfer to xxxx8011 Reference # Tfexid@Bw7 485.00 14.08
4/8 “‘Tele-Transfer to :0000%8014 Reference #Vfeqsoreann ee ee 10.00
Ala : Tele-Transfer to 2OODORBOT 4 Reference #Tfe8B26Bsf : , ee 4,00 3.08
Ending balance on 4/8 3.08
Totals $1,820.00 $1,578.00

The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
transactions posted, if you had insufficient available funds when a transaction posted, fees may have been assessed,

Summary of Overdraft and Returned Item fee(s)

 

 

 

 

 

 

 

Total this statement period Total year-to-date {+
Total Overdraft Fees $35.00 $70.00
Total Returned ttem Fees $0.00 $0.00

 

} Year-to-date iota! refiects fees assessed or reversed since first full statement period of current calendar year.

 

IMPORTANT ACCOUNT INFORMATION

Please note the Terms & Conditions for Wells Fargo Consumer Debit Cards, the section titled "Use of your Gard", and Consumer
Account Agreement section titled "ATM transactions and point-of-sale purchases" are changing ¢o clarify thal the Bank may mit the
number of authorizations it allows during a period of time and reserves the right to deny certain transactions for any reason (e.g.,
suspecied fraudulent or unlawlul activity, indication of increased risk related to the transaction).

For more details, refer to the Consumer Account Agreement Addenda at wellsfargo.com/wfonline/consumer_deposit_acct_fee or
contact your local banker.

Effective June 18, 2013, American Express’ Travelers Cheques, Cheques for Two, and Gift Cheques will no longer be available through
Wells Fargo.

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 3 of 66 PagelD #: 1813

Wells Fargo Combined Statement of Accounts

a April9, 2013 - May 8, 2013 m Page 1 of 5

Primary account number: 7117727482

JOANNE LESLIE BLACK
245 W 72ND ST APT 4B
NEW YORK NY 10023-2731

 

 

Questions?

Available by phone 24 hours a day, 7 days a week:
1-800-TO-WELLS (1-800-869-3557)

TTY: 1-800-877-4833
En espafiol: 1-877-727-2932

SR 4-800-288-2288 (6 am to 7 pm PT, M-F)

Online: wellsfargo.com

Write: Wells Fargo Bank, NLA. (163)
P.O. Box 6247
Denver, CO 60274

 

You and Wells Fargo

Thank you for being a loyal Weils Fargo customer. We value your trust in our
company and look forward to continuing to serve you with your financial needs.

Account options

A check mark in the box indicates you have these
convenient services with your account. Go to
wellsfargo.com or call the number above if you have
questions or if you would like fo add new services,

Online Barking [| Direct Deposit
Online Bill Pay [| Auto Transfer/Payment Cl
Online Statemenis [| Overdraft Protection
Mobile Banking [| Debit Card

My Spending Report EL] Overdraft Service

 

Summary of accounts

 

 

Checking and Savings
Ending balance Ending balance
Account Page Account number last statement this statement
Wells Fargo Value” Checking 2 T1477 27482 3.08 43,58
Wells Fargo Way2Save” Savings 3 696526801 4 3.00 8.00
Total deposit accounts $6.08 $51.58

Sheet Seq = 0054532
Sheet 00001 of 00003

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 4 of 66 PagelD #: 1814

Primary account number: 7117727482

a April 9, 2013 - May 8, 2013 = Page 2of5

 

 

Wells Fargo Value” Checking

 

Activity summary

 

Beginning balance on 4/9 $3.08
Deposits/Additions 2,390.00
Withdrawals/Subtractions ~ 2,949.59
Ending balance on 5/8 $43.58

Overdraft Protection

Your account is linked to the following for Overdraft Protection:
a Savings - 90000696526801 74

Account pumber:

7117727482
JOANNE LESLIE BLACK

Colorado account terms and conditions apply

For Direct Deposit and Automatic Payments use
Routing Number (RTN}: 102000076

 

Transaction history

 

 

 

 

 

 

 

Check Deposits/ Withdrawals? Ending daity
Date Number Description Additions Subtractions balance
5/3 Non-WF ATM Bal inquiry Fee - 65/03 Mach ID NY3302 404 2.00

oe Flatbush Avchase B'Klyn NY 5044 coe _— _—
S13 SSA Treas 310 Xxsoc Sec 05031 x6875C1 SSA Joanne Black 1,198.00
5S __Tele-Transfer Fr eo0008011 Reference # TlegAD4Qvt 4,192.00)
5S ATM Withdrawal - 08/03 Mach ID NY¥3302 401 Flatbush Avchase 203,00
BiKlyn NY 5944 00683123603707841 /

ofS Non-Welis Fargo ATM Transaction Fee oo 2.50 _
5/3 Tele-Transfer to xxxxxx8011 Reference # Tfeqsjmxrw 1,192.00 oo.
573 a __ Withdrawal Made In A Branch/Store _ 950.00 “43.58
Ending balance on 5/8 43.58
Totals $2,390.00 $2,349.50

The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
transactions posted, If you had insufficient available funds when a transaction posted, fees may have been assessed.

Summary of Overdraft and Returned Item fee(s)

 

Total this statement period

Total year-to-date t

 

Total Overdraft Fees

$0.00

$70.00

 

Total Returned item Fees

 

 

$0.00

 

 

$0.00 |

 

t Year-to-date total refiects fees assessed or reversed since first full statement period of current calendar year.

IMPORTANT ACCOUNT INFORMATION

Please note the Terms & Conditions for Wells Fargo Consumer Debit Cards, the section titled "Use of your Card", and Consumer
Account Agreement section titled "ATM transactions and point-of-sale purchases" are changing to clarify that the Bank may fimit the
number of authorizations it allows during @ period of time and reserves the right to deny certain transactions for any reason (e.g.,
suspected fraudulent or uniawful activity, indication of increased risk related to the transaction}.

For more details, refer to the Consumer Account Agreement Addenda at wellsfargo.com/wfonline/consumer_deposit_acct_fee or

contact your local banker.

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 5 of 66 PagelD #: 1815

Primary account number: 7117727482 om April 9, 2073-May 8, 2013 m= Page 3 of5

 

 

Effective June 18, 2013, American Express’ Travelers Cheques, Cheques for Two, and Gifl Cheques will no longer be available through
Wells Fargo.

 

Direct Deposit Adva nce” Lender - Wells Fargo Bank, N.A,

 

Activity summary

Current advance credit limit $500.00
Current repayment method Automatic Deduction

Previous statement outstanding balance* $0.00
Current staiement outstanding balance* $0.00

“Balance Includes advance(s}, Advance Fee(s) and iate fee(s), if applicable.

 

 

Fee summary Year-to-date fee summary
Advance Fee(s) incurred during this statement period $9.00 Total Advance Fea(s) paid year-to-date $¢.00
Total other fee(s} paid year-to-date* $0.00

Year-to-date total refiecls Advance Feefs) and other fee(s} paid since
first full slatement period of current caiendar year,

*Other fea{s} include Payment by Mail sel-up fee and late fee , if applicable.

m_ With the Direct Deposit Advance service, you may take a cash advance up to $590 from your recurring direct deposit income of $206 or
more at wellsfargo.com or by calling the Wells Fargo Phone Bank. The Direct Deposit Advance service is an expensive form of credit
intended to meet short-term and emergency borrowing needs. If you choose to use this service, there are two standard methads of
repayment - Automatic Deduction or Payment by Mail (a non-refundable set-up fee applies to ihe Payment by Mail method). Your
current repayment method appears in the Direct Deposit Advance section of this statement. To change the method of repayment, call
Wells Fargo Phone Bank at 1-800-TO-WELLS (1-800-869-3557), For complete details about this service, including repayment, see the
Direct Deposit Advance Service Agreement and Product Guide and any amendment or addendum available at your nearest store
location, or go online at weilsfargo.com/checking/direct-deposit-advance.

 

Wells Fargo Way2Save’ Savings

 

 

Activity summary Account number: 6965268044
Beginning balance an 4/9 $3.00 JOANNE LESLIE BLACK
Deposits/Additions 1,202.00 Colorado account terms and conditions apply
Withdrawals/Subtractions - 1,197.00 For Direct Deposit and Automatic Payments use
Ending balance on 5/8 $8.00 Routing Number (RTN): 102000076

 

Interest summary

Interest paid this statement $0.00
Average collected balance $5.00
Annual percentage yield earned 0.00%
Interest earned this statement period $0.00
Interest paid this year $0,00

Sheat Seq = 6054533
Sheet 60002 of Go003

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 6 of 66 PagelD #: 1816

Primary account number: 7117727482 wm April 9,2013-May 8, 2013 = Page4of5

 

 

 

Transaction history

 

  

 

Deposits/ Withdrawals/ Ending daily
Date Description Additions Subtractions balance
513 Tele-Transfer Fr Checking xxxxxx7482 Reference # Tieqsjmxny a. _ 1,192.00
5/3 ss BepesitMade In A Branch/Store BO 19.00
48 * Tels-Transfer to Checking xxxxxx7482 Reference #Tfeg4D4Qvi oe : 1,192.00 . 13,00
5/8 Monthly Service Fee, eae 5.00 8,00
Ending baijance on 5/8 8.00
Totals $1,202.00 $4,197.00

The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed,

* indicates transactions thaf count toward Federal Reserve Board Regutation D timits. Please refer to your Account Agreement for complete details of the
federally-mandated transaction limits for savings accounts.

Monthly service fee summary
For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable to
your account or talk to a banker. Go ic wellsfargo.com/feefag to find answers to common questions about the monthly service fee on your account.

 

Fee period 04/09/2013 - 05/08/2013 Standard monthly service fee $5.00 You paid $5.00
How to avoid the monthly service fee Minimum required This fee period
Have any ONE of the following account requirements
Minimum daily balance $300.00 $3.00 Cl
Daily automatic transfer from a Wells Fargo checking account $1.00 $0.00 ry &
- Save As You Go" transfer from a Wells Fargo checking account , $1.00 $0.00 cr
Monthly automatic transfer fram a Walls Fargo checking account $25.00 $0.00 a in

’ The fee is waived when the primary account owner is under the age of 18 (49 in
Alabama}

‘Zero Is displayed because you did not meet the minimum amount required for a single transaction of this type.
AMIAM

 

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 7 of 66 PagelD #: 1817

Wells Fargo Value” Checking

Account number: 7117727482 m May 9, 2013~- June 10,2013 m Page i of 4

JOANNE LESLIE BLACK WM
245 W 72ND ST APT 4B
NEW YORK NY 10023-2731

 

 

Questions?
Available by phone 24 hours a day, 7 days a week:
1-800-TO-WELLS (1-800-869-3557)

TTY: 1-800-877-4833
En espafiol: 1-877-727-2932

5 4-200-288-2288 (6 am to 7 pm PT, M-F)

Online: wellsfargo.com

Write: Welis Fargo Bank, N.A. (163)
P.O. Box 5247
Denver, CO 80274

 

You and Wells Fargo

Thank you for being a Wells Fargo customer. We appreciate your business and
understand that you are entrusting us with your banking needs. Let us assist you
in finding the right accounts and services to heip you reach your financial goais.
Please visit us online at wellsfargo.com, call us at the number ai the top of your
statement, or visit any Wells Fargo store - we'd love to hear from you!

 

Activity summary

 

Beginning balance on 5/9 $43,568
Deposits/Additions 4,205.10
Withdrawals/Subtractions - 1,187.49
Ending balance on 6/10 $64.19

Overdraft Protection
Your account is inked to the following for Overdraft Protection:
a Savings - 0000069652680 1

(163)
Sheet Seq = 0015596
Sheet 00001 of 00003

Account options

A check mark in the box indicates you have these
convenient services with your account. Go to
wellsfargo.com or call the number above if you have
questions or if you would Hike fo add new services,

Online Banking P Direct Deposit
Online BHI Pay C] Auto TransferPayment c]
Online Statements [| Overdraft Protection
Mobile Banking i] Debit Card

Li

My Spending Report Overdraft Service

Account number: 7117727482
JOANNE LESLIE BLACK
Colorado account terms and conditions apply

For Direct Deposit and Automatic Payments use
Routing Number (RTN}: 102000076

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 8 of 66 PagelD #: 1818

Account number: 7117727482 m May 9, 2013-June 70,2013 m= Page 2 of 4

 

 

 

Transaction history

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Depesits/ Withdrawals/ Ending daily

Date Number Description Additions Subtractions balance
5/18 Non-WF ATM Bal inquiry Fee - 05/16 Mach ID NY8804 679 Sth 2.00

Avenue Chase Nyc NY 5944
5/16 ATM Transier From Savings - 05/16 Mach ID NY8804 619 9th 7.90

Avenue Chase Nyc NY¥ 5944 00303136663078820
5/16 ATM Withdrawal - 05/16 Mach ID NY8804 619 9th Avenue Chase 41.99

Nyc NY 5944 00583136662361144
5/16 Non-Wells Fargo ATM Transaction Fee 2.50 4.19
6/3 Non-WF ATM Bal Inquiry Fee - 06/03 Mach 1D TX58035 362 2,00

Tonnele Avepai ATM Jersey City NJ 5944
6/3 SSA Treas 310 Xxsoc Sec 060313 xxxxx8875C1 SSA Joanne Black 4,198,00
6/3 ATM Withdrawal - 06/03 Mach ID TX58035 362 Tonnele Avepai 202.00

ATM Jersey City NJ 5944 00583154422889029
63 Non-Wells Fargo ATM Transaction Fee 2.50
6/3 ATM Withdrawal - 06/03 Mach ID TX58035 362 Tonnele Avepai 102.00

ATM Jersey City NJ 5944 00303154424119002
83 Non-Wells Fargo ATM Transaction Fee 2.50
6/3 Tele-Transfer ta xxxxxx8011 Reference # Tfac7Lbc6M 830.00 61.19
Ending balance on 6/10 61.19
Totals $1,205.10 $1,187.49

The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited finds that may have been outstanding on your account when your
transactions posted, ff you had insufficient availabie funds when a transaction posted, fees may have been assessed.

Summary of Overdraft and Returned item fee{s)}

 

Total this statement period

Total year-to-date T

 

 

 

 

 

 

 

 

 

 

 

Total Overdrati Fees $0.00 $70.00
Total Returned |tem Fees $0.00 $0.00
+ Year-to-date tofal reflects fees assessed or reversed since first full statement period of current calendar year.
: . &
Direct Deposit Advance’ | tender- wets Fargo Bank, NA.
Activity summary
Current advance credit fimit $500.60
Gurrent repayment method Automatic Deduction
Previous statement outstanding balance* $0.00
Current statement outstanding balance* $0.00
*Balance includes advance(s}, Advance Fea(s) and late eats}, If applicable.
Fee summary Year-to-date fee summary
Advance Fee(s) incurred during this statement period $0.00 Total Advance Fee{s} paid year-to-date $0.00
Tota! other fee(s) paid year-to-date* $0.00

Year-to-date total reflects Advance Fee(s) and other fee(s) paid since
first full statement period of current calendar year.

*Other fees} include Payment by Maif set-up fee and late fee , if applicable.

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 9 of 66 PagelD #: 1819

Wells Fargo Combined Statement of Accounts

Primary account number: 7117727482 m June 11, 2013+ July 9, 2013 = Page 1 of 5

JOANNE LESLIE BLACK WM
245 W 72ND ST APT 4B
NEW YORK NY 10023-2731

 

 

Questions?
Available by phone 24 hours a day, 7 days a week:
1-800-TO-WELLS (1-800-869-3557)

TTY? 1-800-877-4833
En espatiol: 1-877-727-2932

S858 4-300-288-2288 (6 am to 7 pm PT, M-F)

Online; wellsfargo.com

Write: Wells Fargo Bank, N_A. (163)
P.O. Box 5247
Denver, CO 80274

 

You and Weils Fargo

Now available with Wells Farge Online’!

Enhanced balance alerts and text transfers help you manage your account on the
go. We'll send you an alert via text message or ¢-mail when your balance drops

Account options

A check mark in the box indicates you have these
corivenient services with your account, Go to
wellsfargo,com or call the number above if you have
questions or if you would like fo add new services.

 

 

 

below an an you set. “aaie transfer money between your accounts via text Online Banking Cc Direct Daposit
message when you sign or text banking.
a YOH SST B aa Online Bill Pay [1 Auto transter/Payment [7]
Learn more at wellsfargo.com/balancealerts Online Statements Ty] Overdraft Protection
Mobile Banking [|] Debit Card
My Spending Report C] Overdraft Service
Summary of accounts
Checking and Savings
Ending balance Ending balance
Account Page Account number fast statement this statement
Wells Fargo Value” Checking 2 7117727482 64,19 143,99
Wells Fargo Way2Save" Savings < 6965268071 824.90 1,918.03
Tatal deposit accounts $883.09 $2,062.02
(163)

Sheel Seq = 0013576
Sheet 00001 of 00003

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 10 of 66 PagelD #: 1820

Primary account number: 7417727482 # June 11, 2013 - July 9, 2013 m Page 2 of5

 

 

Wells Fargo Value” Checking

 

 

Activity summary Account number: 7417727482
Beginning Dalance on 6A1 $64.19 JOANNE LESLIE BLACK
Deposits/Additions 4,270.00 Colorado account terms and conditions apply
Withdrawals/Subtractlons - 1,127.20 For Direct Deposit and Automatic Payments use
Ending balance on 7/9 $443.99 Routing Number (RTN}: 102000076

Overdraft Protection
Your account is tnked to the following for Overdraft Protection:
7 Savings ~ 00000696526801 14

 

Transaction history

 

 

 

 

 

 

 

 

Check Deposits! Witharawals/ Ending daily
Date Number Description Additions Subtractions balance
7/3 SSA Treas 310 Xxsoc Sec 070313 xxxxx6875C1 SSA Joanne Black 41,198.06 1,259.19
78 Tele-Transfer Fr xxxxxx8011 Reference # Teqt3Zolq 6.00
78 Tale-Transfer Fr xxxxxx8011 Reference # TiezJqiwwd 6,00
7/8 Tele-Transfer to xxxxxx8011 Reference # Tre2Jgjwaqd 1,105.59
7/8 Tele-Transfer to xxxxxx8011 Reference # Thejz723Pp 2.53 403,07
79 Check Crd Purchase 07/07 Legacy Callect Cal 877-5534440 CA 19.08 443.99

434256xxxxxx8944 283188675490430 7McC=4812

Ending balance on 7/9 143.99
Totals $1,210.00 $1,127.20

The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
transactions posted. ff you had insulficient available Junds when a transaction posted, fees may have been assessed.

Summary of Overdraft and Returned Item fee(s)

 

 

 

 

 

 

 

Total this statement period Total year-to-date t
Total Overdraft Fees $0,00 . "$76.00 |
Total Returaed Item Foes $0.00 $0.00

 

+ Year-to-date total reflects fees assessed or reversed since first full statement period of current calendar year.

Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule anc Account Agreement applicable to
your account or talk to a banker. Go to wellsfargo,com/eefaq to find answers to common questions about the monthly service fee on your account.

 

Fee period 06/1 1/2013 - 07/09/2013 Standard monthly service fee $9.00 You paid $6.00
How to avoid the monthly service fee Minimum required This fee period
Have any ONE of the following account requirements
Minimum dally balance $1,500.00 $61.49
* Total amount of qualifying direct deposits $500,00 $1,198.00 [7]

 

Monthly service fee discount(s) (applied when box is checked)

Online only staiements (reduces monthly service fee by $2.00) O
vone

 

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 11 of 66 PagelD #: 1821

Primary account number. 7117727482 wm» June 11, 2013- July 9, 2013 = Page 3o0f5

 

 

Direct Deposit Advance” Lender - Wells Fargo Bank, N.A.

 

Activity summary

 

 

Current advance credit limit $500.00

Current repayment method Automatic Deduction

Previous statement outstanding balance* $0,00

Current statement outstanding balance* $0.00

*Balance includes advance(s), Advance Fea{s} and late fee(s), if applicable.

Fee summary Year-to-date fee summary

Advance Fee{s} incurred during this statement period $0.00 Total Advance Fee(s) paid year-to-date $0,00

Total other fee(s} paid year-to-date* $0.00

Year-to-date total reflects Advance Fee(s) and other fee(s) paid since
first full statement period of current calendar yaar.

*Other fee(s) include Payment by Mall sel-up fee and late fee , if applicable.

@ The Direct Deposit Advance service is there when you need It, Advance up to $500 of your recurring direct deposit income of $200 or
more at Wellsfargo.com or call the Wells Fargo Phone Bank. The Direct Deposit Advance service is an expensive form of credit intended

to meet short-term and emergency borrowing needs,

You may want to consider our Payment Plan feature, which is available at no additional cost. If your account is using the Automatic
Deducticn repayment method and qualifies, this plan allows you to pay back your cutstanding advance(s) in $100 increments from each
qualified repayment deposit - instead of the fuil repayment. This may allow you to repay your outstanding advance over a period of
time, while adjusting your monthly budget. Certain restrictions apply; call a Phone Banker today to see if your account qualifies for this

feature,

For complete details, see the Direct Deposit Advance Service Agreement and Product Guide and any amendment or addendum
available at your nearest sicre location cr go cnline at wellsfargo.com/checking/direct-deposit-advance.

 

Wells Fargo Way2Save’ Savings

 

Activity summary

 

 

Beginning balance on 7/2 $821.90
Deposits/Additions 4,108.13
Withdrawals/Subtractions - 12.00
Ending balance on 7/9 $1,918.03
interest summary

Interest paid this statement $0.01
Average collected balance $1,095.93
Annual percentage yield earned 0,04%
Interest eared this statement period $0.01
Interest paid this year $0.01

Sheet Seq = 0013577
Sheet 00002 of 00003

Account number: 6965268011
JOANNE LESLIE BLACK
Colorado account terms and conditions apply

For Direct Deposit and Automatic Payments use
Routing Number (RTN}: 702000075

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 12 of 66 PagelD #: 1822

Primary account number: 7117727482 m= June 11, 2013 - July 9, 2013 = Page 4 of 5

 

 

 

Transaction history

 

 

 

 

 

 

 

Deposits’ Withdrawals/ Ending daily
Date Description Additions Subtractions balance
718 Tele-Transfer Fr Checking xxxxxx7482 Reference # Tez Jgiwad 1,105.59
78 Tele-Transfer Fr Checking xxxxxx7482 Reference # Tfeizz24Ph 2.53
7/8 #* Tele-Transfer to Checking xxxxxx7462 Reference # Tfeqi3Zplq 6.00
718 # Tele-Transfer ta Checking xxxxxx7482 Reference # Tfe2Jaiwwd 6.00 1,918.02
79 Interest Payment 0,01 1,818.03
Ending balance on 7/9 1,918.03
Totals $1,108.13 $12.00

The Ending Daily Balance does not reflect any pending withdrawais or holds on deposited funds that may have been outstanding on your account when your
transactions posted, if you had insufficient available funds when a transaction posted, fees may have been assessed.

% Indicates transactions that count toward Federal Reserve Board Regulation D iimits. Please refer io your Account Agreement for complete details of the
federally-mandated transaction limits for savings accounts,

Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable to
your account or talk to 4 banker. Go ic wellsfargo.com/feefag to find answers to commen questions about the menthly service fee on your account.

 

 

Fee period 06/41/2013 - 07/09/2043 . Standard monthly service fee $5.00 . You paid $0.00
How to avoid the monthly service fee Minimum required This fee period
Have any ONE of the following account requirements
- Minimum daily balance $300.00 $821.90 LY]
Daily automatic transfer from a Wells Farge checking account $1.00 $0.00 L] 4
: Save As You Go” transfer from a Wells Fargo checking account $1.00 $0.00
Monthiy automatic transfer from a Wells Fargo checking account $25.00 $0.00 LI 4
: The fee is waived when the primary account owner is under the age of 18 (49 in
Alabama}
ee is displayed because you did not meet lhe minimum amount required for a single transaction of this type.
vAM

IMPORTANT ACCOUNT INFORMATION

As a reminder the $5 monthly service fee can be waived with any one of the following:

- Maintain 4 $300 minimum daily baiance

- Maintain + or more posted Save As You Go’ transfers from a Wells Fargo checking account into this account

- Maintain a monthly recurring automatic transfer of $25 or more from a Weils Fargo checking account into this account

- Maintain a daily recurring automatic transfer each business day of $1 or more from a Wells Fargo checking account into this account
- If you are under the age of +8 (49 in AL) and are the primary account owner of the account

If you have questions about your account or would like additional information on the monthly service fee waiver options please
contact your local banker or call the number listed on your statement.

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 13 of 66 PagelD #: 1823

Wells Fargo Combined Statement of Accounts

Primary account number: 7417727482 om July 10, 2013 -August8, 2013 m Page 1 of5

JOANNE LESLIE BLACK , WM
245 W 72ND ST APT 4B
NEW YORK NY 10023-2731

 

 

Questions?
Available by phone 24 hours a day, 7 days a week:
1-800-TO-WELLS (1-800-869-3557)

TTY. 1-800-877-4833
En espafiol 1-877-727-2932

2278 1-800-288-2288 (6 am to 7 pm PT, M-F)

Online: wellsfargo.com

Wee: Wells Fargo Bank, N.A. (163)
P.C, Box 5247
Denver, CO 80274

 

You and Wells Fargo

Thank you for being a loyal Wells Farge customer. We value your trust in our
company and look forward te continuing to serve you with your financial needs.

Account options

A check mark in the box indicates you have these
convenient services with your account, Go fo
wellsfargo.com or call the number above ff you have
questions or if you would like to add new services.

Online Banking | Direct Deposit
Online Bill Pay | Auto Transfer/Payment |
Online Statements r] Overdraft Protection
Mobile Banking {| Debit Card

CJ

My Spending Report Overdraft Service

 

Summary of accounts

 

 

Checking and Savings
Ending balance Ending balance
Accatint Page Account number Jast statement this statement
Wells Fargo Value"" Checking 2 7117727482 143,99 1,071.96
Wells Fargo Way2Save’ Savings 4 6965268011 1,918.03 1,844.49
Total deposit accounts $2,062.02 $2,886.45

(163)
Sheet Seq = 0073493
Sheel 00001 of 00003

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 14 of 66 PagelD #: 1824

Primary account number:

7117727482

a July 10, 2013 - August 8, 2013 m= Page 2 of 5

 

 

Wells Fargo Value” Checking

 

Activity summary

 

Beginning balance on 7/10 $143.99
Deposits/Additions 1,301.55
Withdrawals/Subtractions ~ 373.58
Ending balance on 8/8 $1,077.96

Overdraft Protection
Your account is linked ta

the following for Gvardraft Protection:

a Savings - 000006965268071

Account number: 7117727482
JOANNE LESUE BLACK
Colorado account terms and conditions apply

For Direct Deposit and Automatic Payments use
Routing Number {RTN): 102000076

 

Transaction history

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Deposits/ Withdrawals’ Ending daily
Date Number Description Additions Subtractions balance
7HO Check Crd Purchase 07/08 Legacy Collect Gal 877-5534440 CA 22.06
AB4256xxxxxx5944 083189437716996 7McC=4812
710 Check Crd Purchase 07/08 Legacy Collect Cal 877-5534440 CA 23.55
434256xxxxxx5944 283489445726343 7McC=4812
70 Check Crd Purchase 07/08 Legacy Collect Cal 877-5534440 CA 16.09
434256xxxxxx5944 003189596190110 ?7McC=4812
710 Check Crd Purchase 07/08 Legacy Collect Cal 877-5534440 CA 19.07
4342 56xxxxxx5944 0831489597378739 ?McC=4812
70 Check Crd Purchase 07/08 Legacy Collect Cal 877-5534440 CA 5.75
ASA256xxxxxx5944 003189605774917 9McC=4812
70 Check Crd Purchase 07/08 Legacy Collect Cal 877-5534440 CA 22.06 35.41
AS4256xxxxxx5944 283189636993230 7McC=4842
712 Tele-Transfer Fr xxxxxx8011 Reference # Tfec?x9Z5L 103.55 138.96
8/2 SSA Treas 340 Xxsoc Sec 080213 xxxxx8875C1 SSA Joanne Black 1,198.00 1,336.96
B/5 ATM Withdrawal - 08/03 Mach iD Ef00384B 155 Howard Ave LE 201,50
N Delibrooklyn NY 5944 00463215502971996
Bib Non-Wells Fargo ATM Transaction Fee 2,50 1,132.96
8I7 Check Crd Purchase 08/06 Impark00280035A New York NY 67.00 1,071.96
ABA256xxxxxx5944 083218702467450 ?McC=7523
Ending balance on 8/8 1,071.96
Totals $1,301.55 $373.58

The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding oh your account when your
transactions posted. if you had insufficient available funds when a transaction posted, fees may have been assessed.

Summary of Overdraft and R

eturned Item fee(s)}

 

Total this statement period

Total year-to-date +

 

Total Overdraft Fees

$0.00 $70.00

 

Total Returned ltem Fees

 

 

$0.00

 

 

$0.00

 

+ Year-to-date total reflects fees assessed or reversed since firal full slalement period of current calendar year.

Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Scheduie and Account Agreement applicable to
your account or talk lo a banker. Go to wellsfargo.com/eefag ta find answers to common questions about the monthly service fee on your account.

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 15 of 66 PagelD #: 1825

Primary account number: 7117727482 om July 10, 2013 - August 8, 2013 m= Pagedof5

 

 

Wells Fargo Way2Save Savings

 

 

Activity summary Account number; 6965268041
Beginning balance on 7/10 $1,918.03 JOANNE LESLIE BLACK
Deposits/Additions 0.01 Colorado account terms and conditions apply
Withdrawals/Subtractions - 103.55 For Direct Deposit and Automatic Payments use
Ending balance on 8/8 $1,814.49 Routing Number {RTN): 102000076

 

interest summary

Interest paid this statement $0.01
Average collected balance $1,821.38
Annual percentage yield earned 0.01%
Interest eared this statement period $0.01
Interest paid this year $0.02

 

Transaction history

 

 

 

 

Deposits’ Withdrawals/ Ending daily
Date Description Additions Subtractions balance
712 * Tele-Transfer to Checking xxxxxx7482 Reference # TlecTx9Z5L 103.55 1,614.48
8/8 Interest Payment 0.01 1,814.49
Ending balance on 8/8 1,814.49
Totals $0.01 $103.55

The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your

transactions posted, If you had insufficient available funds when a transaction posted, fees may have been assessed.

% Indicates transactions that count toward Federal Reserve Board Regulation D timits, Please refer to your Account Agreement for complete details of the

lederaily-mandated transaction limits for savings accounts,

Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable to
your account or talk to a banker, Ge to welisfargo.comMeefaq to find answers to common questions about the monthly service fee on your account.

 

Fee period 07/10/2043 - 08/08/2013 _. Standard monthly service fee $5.00 You paid $0.00
How to avoid the monthly service fee Minimum required This fee period
Have any ONE of the following account requirements
> Minimum daily balance $360.60 $1,814.48 [¥]
- Daily automatic transfer from a Wells Fargo checking account $1.00 $0.00 LJ 4
Save As You Go” transfer from a Wells Farge checking account $4,00 $¢.00 [J
* Monthly automatic transfer from a Wells Fargo checking account $25.00 $0.00 LJ «
‘ The fee is waived when the primary account owner is under the age of 18 {19 in
Alabama)

 

‘Zero is displayed because you did not meet the minimum amount required for a single transaction of this type.
AMIAM

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 16 of 66 PagelD #: 1826

Wells Fargo Combined Statement of Accounts

@ August 9, 2013 - September 10, 2013

Primary account number: 7117727482

JOANNE LESLIE BLACK WM
245 W 72ND ST APT 4B
NEW YORK NY 10023-2731

 

mw Page 1of6

 

Questions?
Available by phone 24 hours a day, 7 days a week:
1-800-TO-WELLS 4-800-869-3557}

TTY: 1-800-877-4833
En espafiol: 1-877-727-2932

4273 1-300-288-2288 (6am to 7pm PT, M-F}

Online: wellsfarga.com

Write: Wells Fargo Bank, N.A. (163)
P.O. Box 5247
Denver, CO 80274

 

You and Wells Fargo

Thank you for being a loyal Wells Fargo customer. We value your trust in our
company and ook forward to continuing to serve you with your financial needs.

Account options

A check mark in the box indicates you have these
convenient services with your account. Go to
welisfargo.com or call the number above if you have
questions or if you woud like to add new services.

 

 

 

Ontine Banking ["] Direct Deposit
Online Bill Pay C1 Auto Transfer/Payment |
Online Statements [] Overdraft Protection
Mobile Banking Oe Debit Card
My Spending Report i Overdraft Service
Summary of accounts
Checking/Prepaid and Savings
Ending balance Ending balance
Account Page Account number last statement ihis statement
Weils Fargo Value™ Checking 2 7117727482 1,071.96 0.00
Weils Fargo Way2Save” Savings 4 6965268011 1,814.49 745.46
Total deposit accounts $2,886.45 $745.46

(163)
Shas Seq = 0014746
Shaet 08001 af 00003

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 17 of 66 PagelD #: 1827

Primary account number: 7117727482 m August 9, 2013- September 10,2013 m= Page 2 of6

 

 

Wells Fargo Value’ Checking

 

 

Activity summary Account number: 7117727482
Beginning balance on 8/9 $41,071.96 JOANNE LESLIE BLACK
Deposits/Additions 2,481.54 Colorado account ferms and conditions apply
Withdrawals/Subtractions - 3,553.50 For Direct Depasit and Automatic Payments use
Ending balance on 9/10 $0.00 Routing Number {RTN); 102000076

Overdraft Protection
Your account is linked to the following for Overdraft Protection:
a Savings - 900006965268011

 

Transaction history

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Deposits’ Withdrawals’ Ending daily

Date Number Description Additions Subiractions halance
82 ATM Withdrawal - 08/10 Mach ID NYQ841 2102 Linden Bivchase 303.00

Brooklyn NY 5944 00463222660644177
8/12 Non-Weils Fargo ATM Transaction Fee 2.50 766.46
BAIS ATM Withdrawal - 08/15 Mach ID Ef00384B 155 Howard Ave LE 201,50

N Delibrooklyn NY 5944 00303227510266994
815 Non-Welis Fargo ATM Transaction Fee 2.50 562.46
8/19 ATM Withdrawal - 08/18 Mach ID 81801104 830 Macom Streelos 122.00

Compadbrooklyn NY 5944 00463230696844145
819 Non-Wells Fargo ATM Transaction Fee 2.50
8/19 ATM Withdrawal - 08/18 Mach ID 81801404 830 Macom Streelos 82.00

Compadbrooklyn NY 5944 00463230697670616
8/19 Non-Wells Fargo ATM Transaction Fee 2.50
81g ATM Withdrawal - 08/19 Mach ID NY0842 2102 Linden Blychase 203.00

Brookiyn NY 5944 003835231461771132 .
8/19 Non-Welis Fargo ATM Transaction Fee 2,50 147.96
8/26 POS Purchase - 08/26 Mach ID 000000 Enrica Lossi 53 West New 500.00

York NY 5944 00303238650970946 ?7McC=5661
8/26 Overdraft Protection From 6965268014 304.54
8/26 Overdraft Transfer Fee 12.50 0.00
B/27 ATM Withdrawal - 08/27 Mach ID Ef00384B 155 Howard Ave L E 81,50

N Delibrooklyn NY 5944 0046323943854947 1
8/27 Non-Wells Fargo ATM Transaction Fee 2.50
8/27 Overdraft Protection From 696526801 14 96.50
8/27 Overdraft Transfer Fee 42.50 0.00
8/28 Non-WF ATM Bal Inquiry Fee - 08/28 Mach ID NY010221 Graham 2.00

Avenue Banco Popubrooklyn NY 5944
8/28 ATM Withdrawal - 08/28 Mach ID NY010221 Graham Avenue 203,00

Banco Popubrooklyn NY 5944 00303240574706652
8/28 Non-VWells Fargo ATM Transaction Fee 2.50
g/28 Overdraft Protection From 6965268011 220,00
8/28 Overdraft Transfer Fee 12,59 0.00
8/29 ATM Withdrawal - 08/29 Mach ID NY3034 1380 Fulton St Chase 303,00

Brooklyn NY 5944 0046324 1863977491
8/29 Non-Wells Fargo ATM Transaction Fee 2,50
8/29 Overdraft Protection From 6965268011 318.00
8/29 Overdraft Transfer Fee 12.50 0,00
B/30 Non-WF ATM Sal Inquiry Fee - 08/29 Mach 3D N'Y3034 41380 2,00

Fulton St Chase Brooklyn N¥ 5944
8/30 Overdraft Protection From 6965268011 25.00 23.00

 

93 SSA Treas 340 Xxsoc Sec 090313 xxxxx6875C1 SSA Joanne Black 4,198.00

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 18 of 66 PagelD #: 1828

Primary account number: 7117727482 m August 9,2013-September 10,2013 m= Page 3 of6

 

 

Transaction history (continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Deposits/ Withdrawals/ Ending daily
Date Number Description Additions Subtractions balarice
oS ATM Withdrawal - 09/01 Mach ID Ef60384B 155 Howard Ave LE 204.50
N Delibrooklyn NY 5944 00383245075702621
9/3 Non-Wells Fargo ATM Transaction Fee 2.50
o/3 ATM Withdrawal - 09/03 Mach ID NYG843 2702 Linden Bivchase 303.00
Brooklyn NY 5944 00303246814285148
of3 Non-Welis Fargo ATM Transaction Fee 2.50 711,50
of4 ATM Withdrawal - 09/04 Mach ID TX32069 470 Tonnele Avepal 702.00
ATM Jersey City NJ 5944 00383247737879127
of4 Non-Weils Fargo ATM Transaction Fee 2,50 607.00
o/5 ATM Withdrawal - 09/05 Mach ID G0309096 1388 Penn 363.00
AvenucitibanQ03Bklyn NY 5944 00383248819835649
of/5 Non-Wells Fargo ATM Transaction Fee 2.50 301,50
OG Non-WF ATM Bai Inquiry Fee - 09/05 Mach iD 00309096 1388 2,00
Penn AvenucitibanQ03Bklyn NY 5944
916 ATM Withdrawal - 09/06 Mach ID SE274203 465 Tonnele Avect 202.00
7-11 Jersey City NJ 5944 00303249668394963
of6 Non-Wells Fargo ATM Transaction Fee 2.50 95,00
9/9 ATM Withdrawal - 09/09 Mach ID P190339 Sec of 123.00
Rockawaywalgreens Brooklyn NY 5944 00383252471790642
9/9 Non-Wells Fargo ATM Transaction Fee 2.50
9/9 Overdraft Protection From 6965268011 43.00
9/9 Overdraft Transfer Fee 12.50 0.00
9/10 ATM Withdrawal - 09/40 Mach ID Ef00384B 155 Howard Ave LE 201.50
N Delibrocklyn NY 5944 00383253408287516
9/10 Non-Wells Fargo ATM Transaction Fee 2.50
9/10 Overdraft Protection From 6965268044 216.50
9/10 Overdraft Transfer Fee 42.50 0.00
Ending balance on 9/40 0.00
Totals $2,481.54 $3,553.50

The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding en your account when your
transactions posted, ff you had insufficient available funds when a transaction posted, fees may have bean assessed.

Summary of Overdraft and Returned Item fee(s}

 

 

 

 

 

 

 

Total this statement period Total year-to-date +
Total Overdraft Fees $0.00 | $70.00
Total Returned Item Fees $0.00 $0.00

 

t Year-to-date total reflects fees assessed or reversed since first full statement period of current calendar year,

Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement apolicable to
your account or talk to a banker. Go to wellsfargo.com/eefaq to find answers to common questions about the monthly service fee on your account.

 

Fee period 08/09/2013 - 09/10/2013 Standard monthly service fee $9.00 You paid $0.00
How to avoid the monthly service fee Minimum required This fee period
Have any ONE of the following account requirements
Minimum daily balance $1,500,00 $0.00 LJ
+ Total amount of qualifying direct deposits $500.00 $1,798.00 J

 

Monthly service fee discount(s) (applied when box is checked}

Online anly statements (reduces monthly service fee by $2.00) oO
von

Sheet Seq = 0014147
Sheet 60002 cf 00003

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 19 of 66 PagelD #: 1829

Primary account number: 7117727482 om August 9,2013- September 10,2013 = Page4of6

 

 

x . &
Direct Deposit Advance Lender - Wells Fargo Bank, N.A.

 

Activity summary

 

 

Current advance credit limit $500.00

Current repaymant method Automatic Deduction

Previous statement outstanding balance* $0.00

Current statement outstanding balance* $0.00

*Balance includes advance(s), Advance Faa(s) and jate fee(s}, if applicable.

Fee summary Year-to-date fee summary

Advance Fee{s) incurred during this statement period $0.00 Total Advance Fee{s} paid year-to-date $0,00

Total other fee(s) paid year-to-date* $0.00

Year-to-date total reflects Advance Fee(s) and other fee(s) paid since
first full statement period of current calendar year.

*Other fee(s) include Payment by Mail set-up fee and tate fee , if applicable.

@ With the Direct Deposit Advance service, you may take a cash advance up to $500 from your recurring direct deposit income of $200 or
more at wellsfarge.com or by calling the Wells Fargo Phone Bank. The Direct Deposit Advance service is an expensive form of credit
intended to meet short-term and emergency borrowing needs. if you choose to use this service, there are two standard methods of
repayment - Automatic Deduction or Payment by Mail (a non-refundable sel-up fee applies to the Payment by Mail methad). Your
current repayment method appears in the Direct Deposit Advance section of this statement. To change the method of repaymeni, call
Wells Fargo Phone Bank at 1-800-TO-WELLS (1-800-869-3557). For complete details about this service, Including repayment, see the
Direct Deposit Advance Service Agreement and Product Guide and any amendment or addendum available at your nearest stcre
jocation, or go online at welisfargo.com/checking/direct-deposit-advance,

 

Wells Fargo Way2Save’ Savings

 

Activity summary

 

 

Beginning balance on 8/9 $1,814.49
Deposits/Additions 0,01
Withdrawals/Subtractions - 1,060.04
Ending balance on 9/10 $745.46
Interest summary

Interest paid this statement $0.01
Average collected balance $1,362.84
Annual percentage yield earned 0.01%
Interest earned this statement period $0.01
Interest paid this year $0.03

Account number: 6965268011
JOANNE LESLIE BLACK
Colorado account terms and conditions apply

For Direct Deposit and Automatic Payments use
Routing Number (RTN): 402600076

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 20 of 66 PagelD #: 1830

Primary account number: 7117727482 m= August 9, 2013- September 10,2013 m= Page 5 of 6

 

 

 

Transaction history

 

 

 

 

 

 

 

 

 

 

Deposits/ Withdrawals? Ending daily
Date Description Additions Subtractions balance
B27 % Overdraft Protection te 7147727482 364.54 1,449.95
8/28 * Overdraft Protection ta 7117727482 96.50 1,353.45
8/29 ¥ Overdraft Protection to 7117727482 220.00 1,133.45
8/30 * Overdraft Protection to 7147727482 318.00
8/30 Non-WF ATM Bai Inquiry Fee - 68/29 Mach ID NY3034 1380 Fulton St Chase 2.00 813.45

Brooklyn NY 5944

9/3 * Overdraft Protaction to 7117727482 25,00 788,45
git0 * Overdraft Protection to 7117727482 43.00
9/10 Interest Payment 0.04 745.45
Ending balance on 9/10 745.46
Totals $0.04 $1,069.04

The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
transactions posted, if you had insufficient available funds when a transaction posted, fees may have been assessed.

* Indicates transactions that count toward Federal Reserve Board Regulation D limits. Please refer fo your Account Agreement for complete details of the
federally-mandated transaction fimits for savings accounts.

Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable to
your accoumt or talk to a banker. Go to wellsfargo.com/feefag to find answers to common questions about the monthly service fee on your account.

 

 

 

Fee period 08/09/2013 - 09/10/2013 Standard monthly service fee $5.00 You paid $0.00
How to avoid the monthly service fee Minimurn required This fee period
Have any ONE of the following accaunt requirements
* Minimum daily balance $300.00 $745.45 [4]
Daily automatic transfer fram a Wells Farge checking account $1.00 $0.00 [J] *
- Save As You Go” transfer fram a Wells Fargo checking account $1.00 $0.00 LJ
> Monthly automatic transfer from a Wells Fargo checking account $25.00 $0.00 L] *
- The fee is waived when the primary acount owner is under the age of 18 (19 in
Alabama)
AZero is displayed because you did not meet the minimum amount required for a single transaction of this type.
ANAM

Sheet Seq = 0014148
Sheet 00003 of 00003

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 21 of 66 PagelD #: 1831

Wells Fargo Combined Statement of Accounts

m September 11, 2013 - October 8, 2013

Primary account number: 7117727482

JOANNE LESLIE BLACK
245 W 72ND ST APT 4B
NEW YORK NY 10023-2731

WM

 

mg Page 1 of 6

 

Questions?
Available by phone 24 hours a day, 7 days a week:
1-800-TO-WELLS (1-800-889-3557)

TPY? 4-800-877-4833
En espafiol: 1-877-727-2932

#252 4-800-288-2288 (6 am to 7 pm PT, M-F)

Online: wellsfargo.com

Write: Wells Fargo Bank, N.A. (163)
P.O. Box 5247
Denver, CO 80274

 

You and Wells Fargo

Thank you for being a loyal Wells Fargo customer. We vaiue your trust in our
company and look forward to continuing to serve you with your financial needs.

Account options

A check mark in the box indicates you have ihese
convenient services wilh your account. Go to
wellsfargo.com or caif the number above if you have
questions or if you would like fo add new services.

Online Banking c | Direct Deposit
Online Bil Pay C4] Auto Transfer/Payment |
Online Statements [| Overdraft Protection
[] Debit cara

My Spending Report | Overdraft Service

Mobile Banking

 

You could go to Super Bowl XLVHI in NY/NJ, courtesy of Visai

Learn more by visiting welisfargo.com/footbali

No purchase or obligation necessary to enter or win.

 

Summary of accounts

Checking/Prepaid and Savings

 

 

Ending balance Ending balance

Account Page Account number last statement this statement
Welis Fargo Value” Checking 2 7417727482 0.00 165.68
Wells Fargo Way2Save Savings 4 6965268011 745,46 20.96
Total deposit accounts $745.46 $186.64

(163)
Sheat Seq = 0014406
Sheet 00001 of 00003

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 22 of 66 PagelD #: 1832

Primary account nurnber: 7117727482 m= September 11, 2013 - October 8, 2013 m Page 2 of 6

 

 

Wells Fargo Value” Checking

 

 

Activity summary Account number: 7117727482
Beginning balance on 9/11 $0.00 JOANNE LESLIE BLACK
Deposits/Additions 1,697.00 Colorado account terms and conditions apply
Withdrawais/Subtractions - 4,534.32 For Direct Depasit and Automatic Payments use
Ending balance on 10/8 $165.68 Routing Number (RTN}: 102600076

Overdraft Protection
Your account is linked to the following for Overdraft Protection:
=z Savings - 000006965268011

 

Transaction history

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Deposits/ Withdrawals/ Ending daily
Date Number Description Additions Subiractions balance
9/11 ATM Withdrawal - 09/44 Mach ID Ef00384B 155 Howard Ava LE 101.50
N Delibrooklyn NY 5944 00383254736294997
9/711 Non-Wells Fargo ATM Transaction Fee 2.50
oi Overdraft Protection From 69652680114 416.50
on Ovardratt Transfer Fee 12.50 0.00
9/13 ATM Withdrawal - 09443 Mach ID TX26174 1064 Atlantic Apai 122.50
ATM Brookiyn NY 5944 00383256815997056
9/13 Non-Wells Fargo ATM Transaction Fee 2.50
ga Overdrait Protection From 6965268014 437.50
9/13 Overdratt Transfer Fee 12.50 0.00
96 Non-WF ATM al Inquiry Fee - 09/16 Mach 16 NY4364 614 2.00
Avenue of Tchase New York NY 5944
9/16 ATM Withdrawal - 09/16 Mach ID NY4364 671 Avenue of Tchase 203,00
New York N'Y 5944 00303259601492479
9/16 Non-Wells Fargo ATM Transaction Fee 2.50
9/16 Overdraft Protection From 6965268011 229,00
9/16 Overdraft Transfer Fee 42.50 0.00
10/2 Non-WF ATM Bal Inquiry Fea - 10/02 Mach [D PO6069 59 West 8th 2.00
St.Cashzone #New York NY Sgd4
10/2 Overdraft Protection From 6965268011 25.00 23.90
10/3 SSA Treas 310 Xxsoc Sec 100313 xxxxx8875C1 SSA Joanne Black 1,198.00
10/3 ATM Withdrawal - 10/03 Mach ID SE275825 154_10 Rockawayct 202.95
7-11 Jamaica NY 5944 00383276791671014
10/3 Non-Waells Fargo ATM Transaction Fee 2.50 4,015.55
10/4 ATM Withdrawal - 10/04 Mach ID 00309085 1388 Penn 303.00
Avenucitiban003e8klyn NY 5944 0038327783327 9687
10/4 Non-Wells Fargo ATM Transaction Fee 2.50 710.05
10/7 Non-WF ATM Bal inquiry Fee - 10/04 Mach ID 06309095 1388 2.00
Penn AvenucitibanOO3Bkiyn NY 5944
10/7 ATM Withdrawal - 10/07 Mach !D Lk938232 13107 40th Roadbest 203,25
Buy-Filushing NY 5944 00383280762504712
10/7 Non-Wells Fargo ATM Transaction Fee 2.50 502.30
10/8 POS Purchase - 10/08 Mach ID 000000 Marshalls North Bergen NJ 336,62 165.68
5944 00000000955066421 ?7McC=5651
Ending balance on 10/8 165.66
Totals $1,697.00 $1,531.32

The Ending Daily Balance does nat reflect any pending withdrawais or holds on deposited funds that may have been outstanding on your account when your
fransactions posted. if you had insufficient available funds when a transaction posted, fees may have been assessed.

 

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 23 of 66 PagelD #: 1833

 

 

 

 

Primary account number: 7117727482 m= September 11, 2013 - October 8, 2013 m= Page 4of6
Direct Deposit Advance’ (continued)
Fee summary Year-to-date fee summary
Advance Fee(s) incurred during this statement pericd $0.00 Total Advance Fee(s) paid year-to-date $0.00
Total cther fee(s) paid year-to-date* $0.00

Year-to-date tatal reflects Advance Fee{s) and other fee(s} paid since
first full statement period of current calendar year.

“Other fee{s} Include Payment by Mail sel-vp fee and late fee , if applicable.

@ Use the Direct Depesit Advance service to access up to $500 prior to receiving your recurring direct deposit income of $200 or more. Just
go ta wellsfargo.com or call the Wells Fargo Phone Bank at 1-800-TO-WELLS (1-800-869-3557). The Direci Deposit Advance service is an

expensive form of credit intended to meet short-term and emergency borrowing needs.

You may want to consider our Payment Plan feature, which is available at no additional cost. If your account is using the Automatic
Deduction repayment method and qualifies, this plan allows you to pay back your outstanding advance(s) in $100 increments fram each
qualified repayment deposit - instead of the full repayment. This may allow you tc repay your outstanding advance over a period of
time, while adjusting your monthly budget. Certain restrictions apply; call a Phone Banker today to see if your account qualifies for this

feature.

For compleie details, see the Direct Deposit Advance Service Agreement and Product Guide and any amendment or addendum
available at your nearest store location or go oniine at wellsfargo.com/checking/direct-deposit-advance.

 

Wells Fargo Way2Save’ Savings

 

Activity summary

 

Beginning balance on 9/14 $745.46
Deposits/Additions 9,00
Withdrawals/Subtractions ~ 724,50
Ending balance on 10/8 $20.96

 

Interest summary

interest paid this statement $0.00
Average collected balance $95.67
Annual percentage yield earned 0.00%
Interest earned this statement period $0.00
Interest paid this year $0.03

Accountnumber: 6965268011
JOANNE LESLIE BLACK
Colorado account terms and conditions apply

For Direct Deposit and Automatic Payments use
Routing Number (RTN}: 102000076

 

Transaction history

 

 

 

 

Deposits/ Withdrawals/ Ending daily
Date Description Additions Subtractions balance
of14 * Overdraft Protection to 7117727482 216.50 528.96
9/12 * Overdraft Protection ic 7117727482 116.56 412.46
9/16 * Overdraft Protection to 7117727482 137,50
9/16 Non-WE ATM Bal Inquiry Fee - 09/46 Mach ID N¥Y4364 611 Avenue of Tchase 2.00 272.96

New York NY 5944
OMT * Overdraft Protection to 7117727482

220,00 52.96

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 24 of 66 PagelD #: 1834

Primary account number: 7417727482 wm September 11,2013 - October 8, 2013 m= Page S5of6

 

 

Transaction history (continued)

 

 

 

 

 

Deposits! Withdrawals’ Ending daily
Date Description Additions Subtractions bafance
10/2 Non-WF ATM Bai Inquiry Fee - 10/02 Mach ID PO6069 59 West 8th St-Cashzone 2.06 50.96

#New York NY 5944

10/3 * Overdrafi Protection to 7117727482 25.00 25.96
10/8 Monthly Service Fee §.00 20.96
Ending balance on 16/8 20.96
Totals $0.00 $724.50

The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds fhat may have been outstanding on your account when your
transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed,

% Indicates transactions that count toward Federal Reserve Board Regulation D iimits. Please refer to your Account Agreement for complete details of the
federaily-mandated transaction fimits for savings accounts.

Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable to
your account or talk te a banker, Ge to weilsfarge.com/feefag to find answers ta common questions about the monthly service fee cn your account.

 

Fee period 09/1 1/2013 - 10/08/2013 Standard monthly service fee $5.00 You paid $5.00
How to avoid the monthly service fee Minimum required This fee period
Have any ONE of the following account requirements
+ Minimum daily balance $300.00 $25.96 L]
Daily automatic transfer from a Wells Fargo checking account $1.00 $0.00 L] 4
Save As You Go" transfer from a Wells Fargo checking account 61,00 $0.00 LJ
Monthly automatic transfar from a Wells Fargo checking account $25.00 $0.00 (J *
» The fee is waived when the primary account owner is under the age of 18 (19 in
Alabama}

 

‘Zero is displayed because you did not meet the minimum amount required for a single transaction of this type.
AMIAM

IMPORTANT ACCOUNT INFORMATION

Online and Telephone Transfers from a Savings Account May Be Declined

Beginning December 41, 2013, transfers from this savings account through online banking (including mobile and text} or by telephone
may be declined for the remainder of the monthly statement periad if the federal limit of 6 (six) transfers is reached, We are taking this
step to help customers stay within the federal limit.

4s stated in your Account Agreement, most transfers from savings accounts are limited by Regulation D te 6 (six} per month including
transfers for overdraft protection coverage, online banking, or by telephone (automated and banker assisted). If the limit Is exceeded,
an excess activity fee appiles and the account may be converted to a checking account.

There ate no limits on transfers or withdrawals made in person at ATMs or Wels Fargo banking locations or on any types of deposits.

if you have questions, please contact your local banker or call the phone number on the top of your statement.

Start saving far your retirement now with monthly IRA contributions that fit your budget. You can open a Way2Save’ Retirement
account with as little as $100, then change your monthly contribution anytime - to any amount you choose. Putting aside a /ittle each
month can help you grow your money over time. Ask a Wells Fargo banker about opening a Way2Save Retirement account today.

 

Sheet Seq = 0014408
Sheet 00083 of 00003

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 25 of 66 PagelD #: 1835

Wells Fargo Combined Statement of Accounts

Primary account number. 7117727482 wm October 9, 2013- November 8, 2013 m Page 1 of 7

 

Questions?
JOANNE LESLIE BLACK WM Available by phone 24 hours a day, 7 days a week:
245 W 72ND ST APT 4B 1-800-TO-WELLS (1-800-869-3657}
NEW YORK NY 10023-2731 TTY? 1-800-877-4833

En espafiol: 1-877-727-2932
238 1-800-288-2288 (6 am fo 7 pm PT, M-F}

Online: wellsfargo.com

Write: Wells Fargo Bank, N.A. (163)
P.O. Box 5247
Denver, GO 60274

 

 

You and Wells Fargo Account options
Thank you for being a loyal Wells Fargo customer. We value your trust In our A cheek mark in the box indicates you have these
company and look forward to continuing te serve you with your financial needs. convenient services with your account. Go to

wellsfargo.com or call the number above if you have
questions or if you would like to add new services,

Online Barking [| Direct Deposit
Online Bill Pay L] Auto TransferPayment [_]
Online Statements | Overdraft Protection
Mable Banking [| Debit Card

il]

My Spending Report Overdraft Service

IMPORTANT ACCOUNT INFORMATION

Give the gift that is always the right size, shape, and color - a Wells Fargo Visa’ Gift Card

Give your loved ones a Wells Fargo Visa Gift Card

Searching for gifts for your friends and family this season? A Wells Fargo Visa Gift Card is a great choice. Here's why:
- Purchase online or al any Wells Fargo location.

- Use it at all your favorite participating U.S. retailers and service providers - in person, online, or by phone,

- Choose whatever denomination you want to give, between $25 and $500.

- Give with confidence, knowing the money never expires.

Get started on your holiday shopping teday! Order your gift cards online at wellsfargo.conygiftcard.,

(163)
Sheet Seq = 0000297
Sheet 00001 of 00004

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 26 of 66 PagelD #: 1836

Primary account number: 7117727482 m October 9, 2013~ November 8, 2013 = Page 2 of 7

 

 

 

Summary of accounts

Checking/Prepaid and Savings

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ending balance Ending balance
Account Page Account number last statement this statement
Welis Fargo Value’” Checking 2 7117727482 165.68 293.81
Weils Fargo Way2Save" Savings 5 6964268011 20.96 -2.00
Total deposit accounts $186.64 $294.81
3M .
Wells Fargo Value’ Checking
Activity summary Accountnumber: 7117727482
Beginning balance on 10/9 $165.68 JOANNE LESLIE BLACK
Deposits/Additions 1,218.96 Colorado account terms and conditions apply
Withcrawais/Subtractions - 1,090.83 For Direct Deposit and Automatic Payments use
Ending balance on 11/8 $293.81 Routing Number (RTN)}: 102000076
Overdraft Protection
Your account is linked to the following for Overdraft Protection:
a Savings - 000006965268011
Transaction history
Check Deposits’ Withdrawals/ Ending daily
Date Number Description Additions Subtractions balance
40/40 POS Purchase - 10/10 Mach iD 000000 Marshalls Lawrence NY 490.79
5944 CO000000645736019 7McC=5654
40/40 Overdraft Protection From 6965268011 20.96 -4.15
oft POS Purchase - 10/11 Mach ID 000000 Wal Mart 3420 Secaucus 445.07 -149.22
NJ 5944 00000000553386565 7McC=5310
40/45 Overdraft Fee for Item $145.07 10/11 POS Purchase - 10/11 Mach 35.00 -184.22
ID 000000 Wal Mar T 3420 Secaucus NJ 5944 0000000055
40/28 Non-WF ATM Bal inquiry Fee - 10/26 Mach ID Igan3124 2,00 ~186,22
“Ellenwood Bank of Ametlenwood GA 5944
tit SSA Treas 310 Xxsoc Sec 140113 xxxxx6875C1 SSA Joanne Black 1,198.00 1,011.78
44/4 ATM Withdrawal - 11/02 Mach ID C146252 2406 Linden BlWwa&P 104.75
Fried Brooklyn NY 5944 00383306802258364
t1/4 Non-Wells Fargo ATM Transaction Fee 2.50
11/4 POS Purchase - 11/02 Mach ID 000000 Marshalls Brooklyn NY 94.97
5944 0000000074 1753120 ?McC=5654
144 ATM Withdrawal - 41/03 Mach ID P196481 810 Pennsylvanibest 101.75
Auto Brooklyn NY 5944 00583307569600061
itd Non-Wells Fargo ATM Transaction Fee 2.50
1/4 ATM Withdrawal - 71/04 Mach ID Ef00384B 155 Howard Ave LE 201.50
N Delibrookiyn NY 5944 00463308500087584
14/4 Non-Wells Fargo ATM Transaction Fee 2.50 504.34
15 ATM Withdrawal - 11/05 Mach 1D Ef00384B 185 Howard Ave L E 101.50

N Dalibrooklyn NY 5944 0030330979395 1299
11/5 Non-Wells Fargo ATM Transaction Fee 2.50 400.31

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 27 of 66 PagelD #: 1837

Primary account number: 7417727482 wm October 9, 2013-November 8, 2013 « Page3of7

 

 

Transaction history (continued)

 

 

 

Check Deposits/ Withdrawals Ending daily
Date Number Description Additions Subtractions balance
417 Non-WF ATM Bal Inquiry Fee - 11/07 Mach ID SE274203 565 2.00
Tonnele Avect 7-174 Jersey City NJ 5944
17 ATM Withdrawal - 41/07 Mach ID SE274203 565 Tonnele Avect 102.00
7-11 Jersey City NJ 5944 00303311814305800
11/7 Non-Wells Fargo ATM Transaction Fee 2.50 293.81

 

Ending balance on 11/8 293.81

Totals $1,218.96 $1,090,893

The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
transactions posted, If you had insufficient available funds when a transaction posted, fees may have been assessed.

Summary of Overdraft and Returned item fee(s)

 

 

 

 

 

 

Total this statement perlod Total year-to-date |
Total Overdraft Fees / $35.00 _ $705.00
Total Returned item Fees $0.00 $0.00

 

 

t Year-to-date total reflects fees assessed or reversed since first full statement period of current calendar year.

Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable to
your account or talk to a banker. Go to wellsfargo.com/feefag ta find answers to common questions about the monthly service fee on your account.

 

 

Fee period 10/09/2013 » 11/08/2013 . Standard monthly service fee $9,00 You paid $0,00
How to avoid the monthiy service fee Miniraum required This fee period
Have any ONE of the following account requirements
Minimum daity balance $7,500.00 -$186.22 []

* Total amount of qualifying direct deposits $5090,00 $1,798.00 [7]
Monthly service fee discount(s) (applied when box is checked}
Oniine only statements (reduces monthly service fee by $2.00) oO
VNC

 

oa Did you know that you can review your safe deposit box information through Wells Fargo Online Banking? Sign on to online
banking and go to your account summary page. Check it out today,

IMPORTANT ACCOUNT INFORMATION

Effective February 10, 20174:

Please note the Terms & Conditions for Wells Fargo Consumer Debit Cards ("Terms"}, the section titled "Using your Card at non-Wells
Fargo ATMs" is changing to clarify the transactions you may make at non-Weills Fargo network ATMs.

The following tanguage is added tc the Terms: You may use your Card at non-Wells Fargo network ATMs, These are designated ATMs,
owned or operated by other financial institulons, at which you may conduct such non-Wells Fargo ATM transactions as withdraw cash
from, deposits to, transfer available funds between, or check the balance on, the accounts designated as the primary linked checking

Sheel Seq = 0000298
Sheet 00002 of 60004

 

 
2S

Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 28 of 66 PagelD #: 1838

Primary account number. 7117727482 m October 9, 2013 ~- November 8, 2013 m= Page 5of7

 

 

Advance Service Agreement and Product Guide and any amendment or addendum available at your nearest store location or go online
at wellsfargo. com/checking/direct-deposit-advance.

 

Wells Fargo Way2Save’ Savings

 

Activity summary Account number: 6965268011
Beginning balance on 10/9 $20.98 JOANNE LESLIE BLACK
Deposiis/Additions 0.00 Colorado accourit ferms and conditions apply
Withdrawals/Subtractions ~ 22,96

For Direct Deposit and Automatic Payments use
Ending balance on 14/8 ~$2,00 Routing Number (RTN}: 102000076

 

 

Interest summary

Interest paid this statement $0.00
Average collected balance $0.67
Annual percentage yield earned 0.00%
Interest earned this statement period $0.00
Interest paid this year $0.03

 

Transaction history

 

 

 

 

Deposits/ Withdrawals/ Ending daity
Date DescHption Additions Subtractions balance
10/41 * Overdraft Protection to 7117727482 20.96 6.00
it? Noa-WF ATM Bal Inquiry Fee - 11/07 Mach ID SE274203 565 Tonnele Avect 2.00 -2,00
7-11 Jersey City NJ 5944
Ending balance on 11/8 +200
Totals $0.00 $22.96

The Ending Daily Balance does nof reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
transactions posted. if you had insufficient available funds when a transaction posted, fees may have been assessed.

% indicates transactions that count toward Federal Reserve Board Regulation D fimits. Please refer to your Account Agreement for complete details of the
federally-mandated transaction limits for savings accounts.

Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable te
your account or talk to a banker. Go to weilsfargo.com/feefag io find answers lo common questions about the monthly service fee on your account.

 

 

Fee period 40/09/2013 - 41/08/2013 Standard monthly service fee $5.00 __ You paid $0.00
The bank has waived, or partially waived, the fee for this fee period. For the next fee period, you need to meet the requirements} to avoid the monthly
service fee,
How to avoid the monthly service fee Minimum required This fee period
Have any ONE of the following account requirements
* Minimum daily balance $300.00 -$2.00 LJ
Daily automatic transfer from a Wells Fargo checking account $1.00 $0.06 LJ 4
- Save As You Go" transfer from a Wells Fargo checking account $1.00 $0.00
* Monthly automatic transfer from a Wells Fargo checking account $25.00 $0.00 LI 4

Sheet Seq = 0000299
Sheet 00003 of 00004

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 29 of 66 PagelD #: 1839

Wells Fargo Combined Statement of Accounts

Primary account number: 7147727482 m November 9, 2013-December9,2013 m Page 1 of 7

 

Questions?
JOANNE LESLIE BLACK WM Available by phone 24 hours a day, 7 days a week:
245 W 72ND ST APT 4B 1-800-TO-WELLS (1-300-369-3557)
NEW YORK NY 10023-2731 TTY: 1-800-877-4833

En espafiol; 1-877-727-2932
#258 1-800.288-2288 (6 am to 7 pm PT, M-F)

Online: wellsfargo.com

Write: Wells Fargo Bank, N.A. (163)
P.O. Box 5247
Denver, CO 80274

 

 

You and Wells Fargo Account options
Thank you for being a loyal Wells Fargo customer. We value your trust in our A cheek inark in the box indicates you have these
company and look forward to continuing to serve you with your financial needs. convenient services with your account. Go to

wellsfargo.com or call the number above if you have
questions or if you would like to add new services.

Online Banking [] Direct Deposit
Online Bill Pay C] Auto Transfer/Payment [7 |
["] Overdraft Protection
Mobile Banking [-] Debit Card
C]

Overdraft Service

Cnilne Statements

IMPORTANT ACCOUNT INFORMATION

Your statement includes a Monthly service fee summary section that gives you the abllity to proactively manage the monthly service
fee on your account. This section provides you with the view of your checking or savings account monthly service fee, the
requirements to waive the monthly service fee, and the current status for each requirement You may view this information on your
statement or in your secure online banking session by clicking “View Menthly Service Fee" on the left-hand navigation bar. If you'd like
to schedule an account review or to learn about other accounts or services we offer, please contact Wells Fargo at 1-800-869-3557 or
visit your local Wells Fargo store.

Give the gift that is always the right size, shape, and color - a Wells Fargo Visa’ Gift Card

Give your loved ones a Wells Fargo Visa Gift Card

Searching for gifts for your friends and family this season? A Wells Fargo Visa Gift Card is a great choice. Here's why:
- Purchase online or at any Wells Fargo location.

- Use it at all your favorite participating ULS. retailers and service providers - in person, online, or by phone.

(163)
Sheet Seq = 6000190
Sheet 00001 of oCo04

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 30 of 66 PagelD #: 1840

 

Primary account number: 7117727482 m= November 9, 2013-December 9, 2013 m Page 2 of 7

 

 

- Choose whatever denomination you want to give, between $25 and $500,
- Give with confidence, knowing the money never expires.

Get started on your holiday shopping today! Order your gift cards oniine at welisfargc.com/gificard.

 

Summary of accounts

Checking/Prepaid and Savings

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ending balance Ending balance
Account Page Account number Jast statement this statement
Wells Fargo Value"" Checking 2 7417727482 293.81 407.14
Wells Fargo Way2Save’ Savings 5 6965268011 -2.00 -2.00
Total deposit accounts $291.84 $405.14
SM 7
Wells Fargo Value Checking
Activity summary Account number: 7117727482
Beginning balance on 11/9 $203.81 JOANNE LESLIE BLACK
Depasits/Addilions 1,198.00 Colorado account terms and conditions apply
Withdrawals/Subtractions - 1,084.67 For Direct Deposit and Automatic Payments use
Ending balance on 12/9 $407.14 Routing Number (RTN)}: 102006076
Overdraft Protection
Your account Is linked tc the following for Overdraft Protection:
2 Savings - 000006965268011
Transaction history
Check Deposits’ Withdrawals’ Ending daily
Date Number Description Additions Subtractions balance
412 POS Purchase - 11/11 Mach iD 0G0000 Wal Mart Store Secaucus 124.87 168,94
NJ 5944 00000000256245430 ?McC=5310
4144 POS Purchase - 11/14 Mach ID 060000 Wai Mart 3420 Secaucus 83.10 85.84
Nu 5944 00000000646496534 ?McC=5310
14/19 ATM Withdrawal - 11/79 Mach ID 742581 141 20 Fiatlandpai 101.75
ATM Brooklyn NY 5944 00463323607767675
11/19 Non-Wells Fargo ATM Transaction Fee 2,50 -i8.41
11/20 Overdraft Fee for Item $101.75 14/19 ATM Withdrawal - 11/19 35,00 -53.41
Mach ID TX42581 111 2 0 Flatlandpai ATM Brooklyn NY 5944
60463323
11/25 Non-WF ATM Bal inquiry Fee - 14/25 Mach ID P188319 1842 East 2.00 -55.41
New Yburger Unwbroaklyn NY 5944
12/3 SSA Treas 3410 Xxsoc Sec 120313 xxxxx6875C1 SSA Joanne Black 1,198.00 1,142.59
12/4 ATM Withdrawal - 12/04 Mach ID C162848 1594 Pitkin Avemagic 100.99
99 Chrooklyn NY 5944 00463338686578460
12/4 Non-Wells Fargo ATM Transaction Fee 2.50 1,039.70
12/6 ATM Withdrawal - 12/05 Mach ID Ef00384B 155 Howard Ave L E 101.50

N Delibrooklyn NY 5944 004633400997 26130
12/6 Non-Weils Fargo ATM Transaction Fee 2.50

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 31 of 66 PagelD #: 1841

Primary account number: 7447727482 m= November 9, 2013-December9, 2013 = Page 3 of 7

 

 

Transaction history (continued)

 

 

 

 

 

 

Check Deposits/ Withdrawals/ Ending daily

Date Number Description Additions Subtractions balance
1216 ATM Withdrawal - 12/06 Mach ID 6389C 463 Broadway New York 300,60 635.10

NY 5944 0001065
12/9 POS Purchase - 12/08 Mach ID 000000 Marshalls Marshalls North 123.96

Bergen NJ 5944 00000000755644299 ?McC=5651
42/9 ATM Withdrawal - 12/09 Mach ID £100384B 155 Howard Ave L E 101.50

N Delibrooklyn NY 5944 005839343498 160558
42/9 Non-Wells Fargo ATM Transaction Fee 2,50 407.14
Ending balance on 12/9 407.14
Totals $1,198.00 $1,084.67

The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds thal may have been outstanding on your account when your
fransactions posted. if you had insufficient available funds when a transaction posted, fees may have been assessed.

Summary of Overdraft and Returned Item fee(s)

 

 

 

 

 

 

 

Total this statement period Total year-to-cale +
[ Total Overdraft Fees $35.00 $140.00.
Total Returned Item Fees $0.00 . $0.06

 

+ Year-to-date total refiects fees assessed or reversed since first full slalement period of current calendar year.

Monthly service fee summary

For 4 complete fist of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicabie to
your account or talk to a banker. Go to weilsfargo.com/feefaq to find answers to common questions about the monthly service fee on your account.

Fee pariod 11/09/2013 - 12/09/2013 Standard monthly service fee $9.00 You paid $0.00

Your fee waiver is about to expire. You will need to meet the requiremeni{s) to avoid the monthly service fee.

How to avoid the monthly service fee Minimum required This fee period
Have any ONE of the following account requirements
Minimum daily balance $1,500.00 -$55.41 LG
* Total amount of qualifying direct deposits $500.00 . $1,198.00

 

Monthly service fee discount(s} fapplied when box is checked)

Online only statements ($2.00 discount) oO
YONG

 

Did you know that you can review your safe deposit box information through Wells Fargo Online Banking? Sign en to oniine
banking and go ic your account summary page. Check t out today.

IMPORTANT ACCOUNT INFORMATION

Effective February 10, 2074:
Please note the Terms & Conditions for Wells Fargo Consumer Debit Cards ("Terms"), the section titted “Using your Card at non-Wells
Fargo ATMs" is changing to clarify the transactions you may make at non-Wells Fargo network ATMs.

Sheet Seq = 0000191
Sheet G0002 of e0d04

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 32 of 66 PagelD #: 1842

Primary account number: 7117727482 m November 9, 2013-Decamber 9, 2013 m= Page Sof7

 

 

Wells Fargo Way2Save’ Savings

 

 

Activity summary Account number: 6965268011
Beginning balance on 71/9 -$2.00 JOANNE LESLIE BLACK
Deposits/Additions 0.00 Colorado account terms and conditions apply
Withdrawals/Subtractions - 0.00 For Direct Deposit and Automatic Payrnents use
Ending balance on 12/9 $2.00 Routing Number {RTN): 102000076

 

Interest summary

Interest paid this statement $0.00
Average coliactec balance $0.00
Annual percentage yield earned 0,00%
Interest earned this statement period $0.00
Interest paid this year $0.03

Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable ta
your account or talk to a banker, Go to wellsfargo,.com/feefag to find answers to common questions about the monthly service fee on your account,

 

 

Fee period 11/09/2043 - 12/09/2013 Standard monthly service fee $5.00 You paid $0.60
The bank has waived, or partially waived, the fee for this fee period. For the next fee periad, you need to meet the requirement(s) to avoid the monthly
service fee. __
How to avoid the monthly service fee Minimum required This fee period
Have any ONE of the following account requirements
+ Minimum daily balance $300.00 -$2.00 L]
Daily automatic transfer from a Wells Fargo checking account $1.00 $c.o0 C] «
Save As You Go’ transfer from a Wells Farge checking account $1.00 $¢.00
Monthly automatic transfer from a Wells Fargo checking account $25.00 $o.00 LJ 4
' The fee is waived when the primary account owner Is under the age of 18 (19 in
Alabama}

 

‘Zero is displayed because you did not meet the minimum amount required for a single transaction of this tyoe.
AMIAM

Sheet Seq = 6000192
Sheet 00003 of 00004

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 33 of 66 PagelD #: 1843

Wells Fargo Combined Statement of Accounts

mw December 10, 2013 - January 9,2014 m Page 1 of 5

Primary account number: 7147727482

JOANNE LESLIE BLACK WM
245 W 72ND ST APT 4B
NEW YORK NY 10023-2731

 

 

Questions?
Available by phone 24 hours a day, 7 days a week:
1-800-TO-WELLS 4-800-389-3557)

TTY: 1-800-877-4833
En espafiol: 1-877-727-2932

#08 1-800-288-2288 (6 am to 7 pm PT, M-F)

Online: weilsfargo.com

Write: Wells Fargo Bank, N.A. (163}
P.O, Box 5247
Denver, CO 80274

 

You and Wells Fargo

Getting ready for tax season can be a challenge! Creating a checklist, and
preparing in advance will set you up for a successful meeting with your tax
preparer. Remember to bring your deposit routing and account number when
preparing your taxes and you may be able to take advantage of using direct
deposit for your tax refund into one of your Wells Fargo checking or savings
accounts.

Account options

A check mark in the box indicates you have these
convenient services with your account. Goto
wellsfargo.com or call the number above if you have
questions or if you woutd like to add new services.

Direct Deposit
Auto Transfer/Payment F]

LJ

Online Statements [iz] Overdraft Protection |
C]
Lo

Online Banking [|
Online Bil Pay

Mobile Banking Debit Card
My Spending Report Overdraft Service

 

Summary of accounts

Checking/Prepaid and Savings

Ending balance Ending balance

 

 

Account Page Account number last statement this statement
Wells Fargo Value™ Checking 2 7147727482 407.14 997.64
Wells Fargo Way2Save” Savings 4 6965268071 -2,00 0.00

Total deposit accounts $405.14 $937.64

(163)
Sheet Seq = 0000047
Sheet 00001 of 00003

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 34 of 66 PagelD #: 1844

Primary account number: 7117727482 m= December 10, 2013 - January 9,2014 = Page 2of5

 

 

Wells Fargo Value” Checking

 

Activity summary

 

Beginning balance on 12/10 $407.44
Deposits/Additians 1,217.00
Withdrawals/Subtractions » 686,50
Ending balance on 1/9 $937.64

Overdraft Protection

Account number:

7117727482
JOANNE LESLIE BLACK

Colorado account terms and condifions apply

For Direct Deposil and Automatic Payrnents use
Routing Number (RTN}: 162000076

This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store,

 

Transaction history

 

 

 

 

 

 

 

 

 

 

 

Check Deposits/ Withdrawals/ Ending daity

Date Number Description Additions Subtractions balance
12110 ATM Withdrawal - 12/10 Mach ID NY4247 42 Graham Ave Chase 303.06

Brooklyn NY 5944 00583344512690201
12/10 Non-Wells Fargo ATM Transaction Fee 2,50 101.64
12/14 ATM Withdrawal - 12/11 Mach ID Ac10GA65 @Dekalb 203.06

Farmerssuntrust Decatur GA 5944 00303345824480699
12/14 Non-Welis Fargo ATM Transaction Fee 2,50 -103.86
12/12 Overdraft Fee for Hem $203.00 12/11 ATM Withdrawal - 12/17 35.00

Mach ID Aci0GA85 @Deka Lb Farmerssuntrust Decatur GA 5944

00303345
122 ATM Withdrawal - 12/12 Mach ID GA8649 3642 Flakes Milchase 103.00

Atlanta GA 5944 00463346683141433
12/12 Non-Wells Fargo ATM Transaction Fee 2.50 -244,36
42/13 Overdraft Fee for tem $103.00 12/12 ATM Withdrawal - 12/42 35.00 -279.36

Mach ID GA&8649 3642 Flakes Milchase Atlanta GA 5044

00463346
Af3 SSA Treas 340 Xxsoc Sec 0103714 xxxxx687501 SSA Joanne Black 41,217.00 937.64
Ending balance on 41/9 937.64
Totals $1,217.00 $686.50

The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.

Summary of Overdraft and Returned Item feels)

 

Total this statament period

Total year-to-date +

 

Total Overdraft Fees

$79.00

$210.00

 

 

Total Returned Item Fees

 

$0.00

 

 

$0.00

 

Monthiy service fee summary

For a complete fist of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable to
your account or taik to a banker. Go to wellsfargo.com/feefaq to find answers io common questions about the monthly service fee on your account.

Fee period 12/10/2013 - 01/09/2044

Standard monthly service fee $9.00

Your fee waiver is about ic expire. You will need to meet the requiremeni(s) to avoid the monthly service fee,

You paid $0.00

 

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 35 of 66 PagelD #: 1845

Wells Fargo Value” Checking

Account number: 7117727482 m January 10, 2014 - February 10,2014 m= Page i of 5

 

Questions?
JOANNE LESLIE BLACK WM Available by phone 24 hours a day, 7 days a week:
245 \W 72ND ST APT 4B 1-800-TO-WELLS (1-800-869-3557)
NEW YORK NY 10023-2731 TTY: 1-800-877-4833

En espafiol: 1-877-727-2932
327 4-800-288-2288 (6 am to 7 pm PT, MAF)

Online: wellsfargo.com

Write: Wells Fargo Bank, N.A. (163)
P.O, Box 5247
Denver, CO 80274

 

 

You and Wells Fargo Account options
Thank you for being a loyal Wells Fargo customer. We value your trust in our A check mark in the box indicates you have these
company and lock forward to continuing to serve you with your financial needs, convenient services with your account(s), Go to

wellsfargo.com or call the number above if you have
questions or if you would like to add new services.

Online Banking [| Direct Deposit
Online Bill Pay [-} Auto TransfevPayment [|
Online Statements | Overdraft Protection |
Mobile Banking [| Debit card

[J

My Spending Report Overdraft Service

IMPORTANT ACCOUNT INFORMATION

We want to let you know about an important upcoming change.

Effectlve April 7, 2014, the fee for depositing international items, such as foreign checks, drafts and money orders drawn on banks
located outside the United States wii! be $5. This fee will be charged per item and will apply whether the international item is in a

foreign currency or U.S. dollars, Please note that international item fees do not apply to deposits of U.S. dollar items that are drawn on
U.S. banks.

If you have questions, please contact your local banker, or call the phone number listed at the top of your statemen tL

(163)
Sheet Seq = 0000054
Sheet 00004 of 00003

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 36 of 66 PagelD #: 1846

Account number: 7117727482 mw January 10, 2014 - February 16,2014 m= Page 2of5

 

 

 

Activity summary

 

Beginning balance on 1/10 $937.64
Deposits/Additions 4,247.00
Withdrawals/Subtractions ~ 1,130.00
Ending balance on 2/10 $1,024.64

Overdraft Protection

Account number:

7117727482
JOANNE LESLIE BLACK

Colorado account terms and conditions apply

For Direct Deposit use

Routing Number {RTN} 102000076

This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements

please call the number listed on your statement or visit your Wells Fargo store.

 

Transaction history

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Deposits/ Withdrawals/ Ending daily

Date Number Description Additions Subtractions balance
1/21 Non-WF ATM Bal inquiry Fee - 07/20 Mach ID 00037093 250 2.00

Broadway CitibanOOONY NY 5944
1/21 ATM Withdrawal - 01/20 Mach ID 00037093 250 Broadway 303.00

CitibanOOONY NY 5944 00584020723869502
1/21 Non-Wells Fargo ATM Transaction Fee 2.50 630.14
1/28 ATM Withdrawal - 01/28 Mach ID Ef00384B 155 Howard Ave LE 107.50

N Delibrocklyn NY 5944 00384028519074894
1/28 Non-Wells Fargo ATM Transaction Fee 2.50 526.14
129 Non-WF ATM Bal Inquiry Fee - 01/29 Mach ID 00309095 1388 2.00

Penn Avenucltiband03Bkiyn NY 5944
V29 ATM Withdrawal - 01/29 Mach #D 60309095 1388 Penn 303.00

Avenucitiband03Bklyn NY 5944 00464029786624875
4429 Non-Wells Fargo ATM Transaction Fee 2,50 218.64
2/3 SSA Treas 310 Xxsoc Sec 020314 xxxx6875C1 SSA Joanne Black 1,247.00 1,435.64
207 ATM Withdrawal - 02/06 Mach ID NY0261 1697 Pitkin Avechase 403.00

Brooklyn NY 5944 00464038073697105
27 Non-Wells Fargo ATM Transaction Fee 2.50 1,330.14
2/10 ATM Withdrawal - 02/08 Mach ID NY3033 1380 Fulton St Chase 303.00

Brooklyn NY 5944 0058403984257 1284
2fi0 Non-Wells Fargo ATM Transaction Fee 2.50 1,024.64
Ending balance on 2/40 1,024.64
Totals $1,217.00 $1,130.00

The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
transactions posted. If you had insufficient avaitabie funds when a transaction posted, tees may have been assessed.

Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable to

your account cr talk to a banker. Go to welisfargo.com/feefag te find answers to common questions about the monthly service fee on your account.

Fee period 01/10/2014 - 02/10/2014 . _ Standard monthly service fee $9.00

You paid $0.00 _

This is the final period with the fee waived. For the next fee period, you nead to meet the requirement(s) to avoid the monthly service fee.

How to avoid the monthly service fee
Have any ONE of the following account requirements
Minimum daily balance
- Total amount of qualifying direct deposits

Minimum required

$1,500.00
$500.00

This fee period

$218.64 O
$1,217.00 Bl

 

Monthly service fee discount(s) (applied when box is checked)
Online only statements {$2.00 discount} O

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 37 of 66 PagelD #: 1847

Wells Fargo Value” Checking

Account number: 7117727482 m February 11, 2014-March 10,2014 m Page1of5

 

Questions?
JOANNE LESLIE BLACK WM Available by phone 24 hours a day, 7 days a week:
245 \W 72ND ST APT 4B 1-800-TO-WELLS (1-800-869-3557)
NEW YORK NY 10023-2731 TTY: 1-800-877-4833
En espafiol: 1-877-727-2932

S272 1800-288-2288 (6 am to 7 pm PT, M-F)

Online: weilsfargo.com

Write: Wells Fargo Bank, N.A. (163)
P.O, Box 5247
Denver, CO 80274

 

 

You and Wells Fargo Account options

Important: The Direct Deposit Advance service will be discontinued on May 25, A check mark in the box indicates you have these

2014. Please review the statement message entitled "Important: Change in terms convenient services with your account(s). Go te

io the Direct Deposit Advance” service" for more information. wellsfargo.cam or call the number above if you have
questions or if you would like to add new services.
Online Banking [} Direct Deposit
Online Bill Pay | Auto Transtfer/Payment [_|
Online Statements | Overdratt Protection LI
Mobile Banking El Debit Card
My Spending Report C] Overdraft Service

IMPORTANT ACCOUNT INFORMATION

Important: Change in terms to the Direct Deposit Advance’ service for all accounts opened prior to February 1st, 2074.
(Note: This change dees not impact your Direct Deposit, which is the electronic deposit of your paycheck or other recurring income.)

- Effective May 24, 2014, no new advances will be allowed on the Direct Deposit Advance service. The service will be discontinued after
that date.

- Any accounts with outstanding advances as of May 25, 2044 will be placed into an extended repayment plan. Under the extended
repayment plan, payments will be made in increments of $1590 from each qualified repayment deposit until August 16, 2014.

- After August 10, any remaining balance will be paid in full from the next qualified repayment deposit or fram the finked checking
account if no qualified repayment deposit is received prior to August 29, 2044,

- The daily expenses buffer will nat apply during the extended repayment plan.

- The terms of the extended repayment plan will apply lo any accounts in Payment Plan prior to May 25, 2014.

~ If you use the Payment by Mail repayment methed, your account will not be placed into the extended repayment plan. Your full
outstanding balance will be due as itis today.

(163)
Sheet Seq = 0000051
Sheet 00004 of 00003

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 38 of 66 PagelD #: 1848

Account number: 7117727482 m February 17, 2014- March 10,2014 » Page 2of5

 

 

All other terms of the Agreement remain unchanged.

Reminder: If your account is in the Automatic Deduction repayrneni method and more than 35 days passes between qualified
repayment deposits, we will pay the full remaining amount from your checking account. P!ease watch for additional information on
your account statement, in the mail, or through emall (if applicable} for further updates.

If your account lype is excluded from use of the Direct Deposit Advance service or your account was opened in a state where the
service is not available, that has not changed, and the discontinuation of the service will not affect you. If you have any questions or
need more Information, please visit wellsfargo,com/checking/direct-deposit-advance. Or you can call the Wells Fargo Phone Bank at
the number listed on the front of your statement.

We want to let you know about an important upcoming change.

Effective April 7, 2014, the fee for depositing international items, such as foreign checks, drafts and money orders drawn on banks
located outside the United States will be $5. This fee will be charged per item and will apply whether the international item is in a
foreign currency or U.S, dollars. Please note that international item fees do not apply to deposits of U.S. dollar items that are drawn on
U.S. banks,

 

 

If you have questions, please contact your local banker, ar cali the phone number listed at the fop of your statemen t,
Activity summary Account number: 7117727482
Beginning balance on 2/11 $4,024.64 JOANNE LESLIE BLACK
Deposits/Additions 1,217.00 Colorado account terms and conditions apply
Withdrawals/Subtractions - 1,310.75 For Direct Deposit use
Ending balance on 3/10 $930.89 Routing Number {RTN); 102000076

Overdraft Protection

This account ls not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number fisted on your statement or visit your Wells Fargo store.

 

Transaction history

 

 

 

 

 

 

 

 

 

 

Check Deposits/ Withdrawals/ Ending daily
Date Number Description Additions Subtractions balance
22 Non-WF ATM Bal Inquiry Fee - 0242 Mach ID 00309004 1388 2.00
Penn AvenucitibanO03Bklyn NY 5944
afi2 ATM Withdrawal - 62/12 Mach ID 00309094 1388 Penn 303.00
Avenucitiban0C3Bkiyn NY 5944 00464043719752490
2/12 Nor-Wells Fargo ATM Transaction Fee 2.50 717.14
218 ATM Withdrawal - 02/16 Mach ID Ef00384B 155 Howard Ave LE 101.50
N _Delibrooklyn NY 3944 00304047597812938
2/18 Non-Walls Fargo ATM Transaction Fee 2.50
218 ATM Withdrawal - 02/17 Mach ID P113084 1381 Atlantic 121.50
Aatiantic Gbroaklyn NY 5944 00584048613431309
2/18 Non-Wells Fargo ATM Transaction Fee 2.50
2/18 ATM Withdrawal - 0247 Mach ID NY4916 12 Graham Ave Chase 103.00
Brooklyn NY 5944 00464049147876551
2/48 Non-Wells Fargo ATM Transaction Fee 2.50
2/18 ATM Withdrawal - 02/18 Mach ID NH903603 1650 Bushwick 201.75

Aailantis Wbrooklya N'Y 5944 00384049660935538
2/48 Non-Wells Fargo ATM Transaction Fee 2.50 179.39

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 39 of 66 PagelD #: 1849

Account number. 7117727482 om February 11, 2014-March 10,2014 m= Page 3of5

 

 

Transaction history (continued)

 

 

 

 

 

 

 

 

 

 

 

Check Deposits/ Withdrawals/ Ending daily

Date Number Description Additions Subtractions balance
29 ATM Withdrawal - 02/19 Mach !D Ef00384B 155 Howard Ave L E 207.50

N Delibrooklyn NY 5944 00584050740734733
2/19 Non-Wells Fargo ATM Transaclion Fee 2.50 -24,61
al20 Overdraft Fee for Item $201.50 02/19 ATM Withdrawal - 02/19 35.00

Mach 1D FI003848 155 H Oward Ave L EN Delibrooklyn NY 5944

00584050
2/20 Check Crd Purchase 02/48 Ua Sheepshead Bay Brooklyn NY 52.56

434256xxxxxx5944 464050029827428 ?7McC=7832
2/20 ATM Withdrawal - 02/20 Mach ID Ex022145 608 Rogers 401.50

Avenbrothers Pbrooklyn NY 5944 00304051 702617724
2/20 Non-Wells Fargo ATM Transaction Fee 2,50 -216.11
2121 Overdraft Fee for Item $52.50 02/20 Check Crd Purchase 02/18 35.00

Ua Sheepshead Bay Brooklyn NY 434256xxnxxxo44

4540500298274
2/241 Overdraft Fee for Itern $401.50 02/20 ATM Withdrawal - 02/20 35.00 ~286,11

Mach ID Ex022145 608 R Ogers Avenbrothers Pbrooklyn NY 5944

00304051
3/3. SSA Treas 310 Xxsoc Sec 030314 .oxx6875C1 SSA Joanne Black 1,217.00 $30.89
Ending balance on 340 930.89
Totals $1,217.00 $1,310.75

The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that ma y fave Deen outstanding on your aecount when your
transactions posted. if you had insufficient available funds when a transaction posted, fees may have been assessed.

Summary of Overdraft and Returned Item fee(s)

 

 

 

 

 

 

 

Total this statement period Total year-to-date t
Total Overdraft Fees $105.00 : $105.00
Total Returned |tem Fees $0.00 $0.00

 

7 Year-to-date total reflects fees assessed or reversed since first full statement period of current calendar year,

Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and information Schedule and Account Agreement appiicable to
your account or talk to a banker. Go to wellsfargo.com/eefag tc find answers to commen questions about the monthly service fee on your account.

 

Fee pariod 02/41/2014 - 03/10/2014 Standard monthly service fee $9.00 You paid $0.00
How to avoid the monthly service fee Minimum required This fee period
Have any ONE of the follawing account requirements
Minimum daity balance $4,500.00 -$286.11
+ Total amount of qualifying direct deposits $600.60 $1,217.00

 

Monthly service fee discount(s} (applied when bex is checked)

Online only statements ($2.00 discount) oO
VOC

 

Did you know that you can review your safe deposit box information through Wells Fargo Online Banking? Sign on to online
banking and go to your account summary page. Check it out today.

Sheet Seq = 0000052
Sheet 60002 of 00003

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 40 of 66 PagelD #: 1850

Wells Fargo Value” Checking

Account number: 7117727482 m= March 11, 2014-April8, 2014 = Page 1 of 4

 

Questions?
JOANNE LESLIE BLACK WM Available by phone 24 hours a day, 7 days a week:
245 W 72ND ST APT 4B 1-800-TO-WELLS (1-800-869-3557)
NEW YORK NY 10023-2731 TTY: 1-800-877-4833

En espafiol: 1-877-727-2932
SE58 1-800-288-2288 (6 am fo 7 pm PT, M-F)

Online: wellsfarge.com

Write: Wells Fargo Bank, N.A. (163)
P.O, Box 4247
Denver, CO 80274

 

 

You and Wells Fargo Account options
Thank you for being a loyal Wells Fargo customer. We value your trust in our A cheek mark in the box indicates you have these
company and look forward to continuing to serve you with your financial needs. convenient services with your account{(s), Go to

walisfargo.com or cail fhe number above if you have
questions or if you would like fo add new services.

Online Banking [Direct Deposit
Online Bill Pay [| Auto Transfer/Payment L|
Online Statements C] Overdraft Protection E]
Mobile Banking [_] Debit Card

My Spending Report | Overdraft Service

 

Considering buying your first or next home?
Whether you're just in the planning stage or you've already started locking for a home, give us a call at 1-868-582-1253 and we'll help
guide you through the process.

 

 

Activity summary Account number: 7417727482
Beginning baiance on 3/11 $930.89 JOANNE LESLIE BLACK
Deposits/Additions 1,217.00 Colorado account terms and conditions apply
Withdrawals/Subtractions ~ 1,285.70 For Direct Deposit use
Ending balance on 4/8 $882.49 Routing Number (RTN): 4162000076

Overdraft Protection

This account is not currently covered by Overdraft Protection. tf you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store.

(163)
Sheet Seq = 0019588
Sheet 00001 of 60003

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 41 of 66 PagelD #: 1851

Account number: 7147727482) = March 11, 2014- April8, 2014 = Page 2 of4

 

 

 

Transaction history

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Deposits’ Withdrawals/ Ending daily

Date Number Description Additions Subtractions balance
3/11 ATM Withdrawal - 03/14 Mach ID P234336 135-24 201,50

Lefferisevershine-S. Ozone Parkny 5944 00584070815474884
3/11 Non-Wells Fargo ATM Transaction Fee 2.50 726.89
32 ATM Withdrawal - 03/12 Mach ID Pi4091 NJ Tpk Exit 8 Pnc Sank 202.50

Cranbury NJ 5944 0038407184 1064670
342 Non-Wells Fargo ATM Transaction Fee 2.50 521.89
33 ATM Withdrawal - 03/13 Mach iD P205996 940 W. Broad Stpoco 202,50

Shop St. Pauls NC 5944 00304072285857788
3f13 Non-Welis Fargo ATM Transaction Fee 2.50 316.89
317 ATM Withdrawal - 03/14 Mach ID TX40059 100 North Atlanpai Iso 203,50

Daytona Beachfl 5944 00584074085857 206
3Bh17 Non-Wells Fargo ATM Transaction Fee 2.50
a7 ATM Withdrawal - 03/18 Mach ID HyG06812 1625 County 203,95

Roapilot Ts #Jacksonville FL 5944 00464075641754307
3H? Non-Wells Fargo ATM Transaction Fee 2,50
BAT ATM Withdrawal - 03/16 Mach |D Tr013686 7815 Myrtle Beag8 62.75

Ecod Stturbeville SC 5944 00384075841991133
a7 Non-Wells Fargo ATM Transaction Fee 2.50 ~160.81
3/18 Overdraft Fee far Item $203.95 03/17 ATM Withdrawal - 03/46 35.00

Mach ID Hy006912 1625 County Roapilat Ts #Jacksonville FL
5044 00464075

 

 

 

 

 

 

3/18 Overdraft Fee for tem $62.75 03/17 ATM Withdrawal - 03/16 35.00 -230.81
Mach ID Tr013686 7815 Myrtle Beag& Food Stturbeville SC 5944
06384075
43 SSA Treas 310 Xxsoc Sec 040314 xxxxx6875C1 SSA Joanne Black 1,217.00 986.19
47 ATM Withdrawal - 04/06 Mach 1D Np006683 85 Graham Ave. 101.50
Cardtronicbrooklyn NY 5944 00464096796393292
ai? Non-Wells Fargo ATM Transaction Fee 2.50 882.19
Ending batance on 4/8 862.19
Totals $1,217.00 $1,265.70

The Ending Daily Balance does not reflect ary pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
fransactions posted. If you had insufficient available funds when a transaction posted, fees ma ¥ have been assessed,

Summary of Overdraft and Returned Item fee(s}

 

 

 

 

 

 

 

Total this statement period Total year-to-date +
Total Overcraft Fees $70.00 $175.00
Total Returned item Fees $0.00 $0.00

 

+ Year-to-date total reflects fees assessed or reversed since first full statement period of current calendar year,

Monthly service fee summary

For a complete iist of fees and detalled accaunt infarmation, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable to
your account or talk to a banker. Go to weillsfargo.com/eefag to find answers to common questions about the monthly service fee on your account.

 

Fee period 03/1 1/2014 - 04/08/2014 Standard monthly service fee $9.00 You paid $0.00
Haw to avoid the monthly service fee Minimum required This fee period
Have any ONE of the following account requirements
- Minimum daily balance $1,500.00 -$230.81 C]
+ Total amount of qualifying direct deposits $500.00 $1,217.00

 

Monthly service fee discount(s) (applied when box is checked)
Online only statements ($2.00 discount) i

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 42 of 66 PagelD #: 1852

Wells Fargo Value” Checking

Account number: 7117727482 om April 9, 2014-May &, 2014 m= Page 1 of 4

 

Questions?
JOANNE LESLIE BLACK WM Available by phone 24 hours a day, 7 days a week:
245 W 72ND ST APT 4B 1-800-TO-WELLS (4-800-869-3557)
NEW YORK NY 10023-2731 TTY: 1-800-877-4833

En espafiol: 1-877-727-2932
3258 1-800-288-2288 (6am fo 7 pm PT. M-F)

Online: wellsfargo.com

Write: Wells Fargo Bank, NLA. (163)
P.O. Box 5247
Denver, CO 80274

 

 

You and Wells Fargo Account options
Thank you for being a loyal Wells Fargo customer. We value your trust in our A check mark in the box indicates you have these
company and look jonvard to continuing to serve you with your financial needs. convenient services with vour account(s). Go fo

wellsfarge.com or call the number above if you have
questions or if you would like to add new services.

Ontine Banking [| Direct Deposit LI
Onilne Bill Pay [_] Auto Transfer/Payment [|
Online Statements r] Overdraft Protection Fy
Moblle Banking E] Debit Card

My Spending Report C] Overdraft Service

 

Considering buying your first or next home?
Whelher you're just In the planning siage or you've already started looking for a home, give us a call at 1-866-582-1253 and we'll help
guide you through the process.

 

 

Activity summary : Account number: 7417727482
Beginning balance on 4/9 $882.19 JOANNE LESLIE BLACK
Deposits/Additions 0.00 Colorado account terms and conditions apply
Withdrawais/Subtractions - 867.25 For Direct Deposit use
Ending balance on 5/8 $20.94 Routing Number (RTN}; 102000076

Overdraft Protection

This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please calf the number listed on your statement or visit your Wells Fargo store.

(183)
Sheal Seq = 0000036
Sheat 00001 of 00003

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 43 of 66 PagelD #: 1853

Account number. 7117727482) m April 9, 2014-May 8, 2014 = Page 2 of 4

 

 

 

Transaction history

 

 

 

 

 

 

 

 

 

 

 

Check Deposits/ Withdrawals’ Ending daily

Date Number Description Additions Subtractions balance
4/10 ATM Withdrawal - 04/10 Mach ID NY¥2933 2410 Ralph Ava Chase 303.00

Brooklyn NY 5944 00584100687034774
4/10 Non-Weils Fargo ATM Transaction Fee 2.50 $76.69
AHI ATM Withdrawal - 04/11 Mach iD Tw04B477 269 5th Avenue Td 303.00

Bank Park Slope NY 5944 00584101635000409
4H Non-Welis Fargo ATM Transaction Fee 2.50 274.419
44 ATM Withdrawal - 04/12 Mach ID P113081 1381 Atlantic 201.50

AP113081 Brooklyn NY 5944 00584 102203338983
4ii4 Non-Wells Fargo ATM Transaction Fee 2.50 67.19
515 Non-WF ATM Bal Inquiry Fee - 05/03 Mach ID Ef003692 155 2.00

Howard Ave LE N Delibrooklyn NY 5944
5/5 ATM Withdrawal - 05/03 Mach ID Ef003692 155 Howard Ave L EN 414.75

Delibrooklyn NY 5944 00384123544639310
5/5 Non-Wells Fargo ATM Transaction Fee 2.50 20,94
Ending balance on 5/8 20.94
Totals $0.00 $861.25

The Ending Daily Balance does not refiect any pending withdrawals or hoids on deposited funds that may have been outstanding on your account when your

transactions posted. If you had insufficient availabie funds when a transaction posted, fees may fave been assessed.

Summary of Overdraft and Returned Item fee{s}

 

Total this statement period

Total year-to-date t+

 

Total OverdraflFees , $0.00

$175.00

 

 

 

 

| Total Returned item Fees $0.00

 

$0.00

 

+ Year-to-date total reflects fees assessed or reversed since first full statement period of current calendar year.

Monthly service fee summary

For a complete iist of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable to
your account or taik to a banker. Go to welisfarga.comMeefaq to find answers to common questions about the monthly service fee on your account.

Fee period 04/00/2014 - 05/08/2014 . Standard monthly service fee $9.00

You paid $0.00

The fee is walved {or discounted) by the bank for this fee period. For the next fee period you must meet an account requirement io avoid the fee, or

teceive the discount when applicable,

How to avoid the manthly service fee Minimum required
Have any ONE of the following account requirements
Minimurn daily balance $1,500.00
* Total amount of qualifying direct deposits $500.00

This fee period

$20.94 L]
$o.c0 O

 

Monthly service fee discount(s} (applied when box is checked)

Online only statements ($2.00 discount} oO
VONG

 

ls your family ready for college?

If you could use some extra help planning and preparing financially for college, we can help.
Get ready for college at wellsfargomedia.com/GetCollegeReady, or schedule an appeintment to speak with a local banker at
wellsfargo.com/appaintments.

 

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 44 of 66 PagelD #: 1854

Wells Fargo Value” Checking

Account number: 7117727482) m May 9, 2014-June9, 2614 m Page 1 of4

JOANNE LESLIE BLACK WM
245 W 72ND ST APT 4B
NEW YORK NY 10023-2731

 

 

Questions?
Available by phone 24 hours a day, 7 days a week:
1-800-TO-WELLS 1-800-869-3557}

TTY: 1-800-877-4833
En espafiol: 1-877-727-2932

S252 1-800-288-2288 (6 am to 7 pm PT, M-F)

Online: wellsfarga.com

Wrife: Wells Fargo Bank, NLA. (163)
P.O. Box 6895
Portland, OR 97228-6895

 

You and Welis Fargo

Thank you for being a loyal Weils Fargo customer. We value your trust in our
company and look forward to continuing to serve you with your financial needs.

Account options

A check mark in the box indicates you have these
convenient services with your account(s}, Go to
wellsfargo.cam or call the number above if you have
questions or if you would like to add new services,

Online Banking [-] Direct Deposit r]
Online Bill Pay ["] Auto Transfer/Payment [7]
Online Statements C1] Overdraft Protection [I
[] Debit card
1] Overdraft Service

Mobile Banking
My Spending Report

 

Other Wells Fargo Benefits

Find the right borrowing options for your opportunity

Whether you need to pay for college, renovate your home, or buy a new car, we can heip. Walls Fargo has the information you need to
better understand your credit, and the borrowing options thal can help you make the most of your opportunities:

~ Student Loans

- Home Equity Loans or Lines of Credit
- Personal Loans or Lines of Credit

- Credit Cards

- Auto Loans

Lear more today at wellsfargo.com/creditoepportunities.

(163) Ins =2
Sheet Seq = 0000141
Sheet 00001 of 00003

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 45 of 66 PagelD #: 1855

Account number: 7117727482) om May 9, 2014~- June 9,2014 = Page 2 of 4

 

 

 

 

Activity summary Account number: 7117727482
Beginning balance on 5/9 $20.94 JOANNE LESLIE BLACK
Deposits/Additions 0.00 Colorado account terns and conditions apply
Withdrawals/S ubtractions ~ 9,00 For Direct Deposit use
Ending balance on 6/9 $20.94 Routing Number (RTN}: 102000076

Overdraft Protection

This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store.

Summary of Overdraft and Returned Item fee(s)

 

 

 

 

 

Total this statement period Total year-to-date +
| Total Overdraft Fees $0.00 $475.00
Total Returned Item Fees $0.00 . $0.00

 

 

} Year-to-date fotal reflects fees assessed or reversed since first full statement period of current calendar year.

Monthly service fee summary
For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable to

your account or talk to a banker, Go to wellsfargo.coni/feefaq to find answers to cammon questions about the manthiy service fee an your account.

Fee period 05/09/2014 - 06/09/2074 Standard monthly service fee $9.00 : You paid $0.00

The fee is walved (or discounted} by the bank for this fee period. For the next fee period you must meet an account requirement to avoid the fee, or
receive the discount when applicable.

How to avoid the monthly service fee Minimum required This fee period
Have any ONE of the following account requirements
Minimum daily balance $1,500.00 $20.94 [7]
* Total amount of qualifying direct deposits $500.00 $0.00 1

 

Monthly service fee discount(s) (applied when box is checked)

Online only statements ($2.00 discount) oO
vere

 

Other Wells Fargo Benefits
!s your family ready for college?
If You could use some extra help planning and preparing financially for college, we can heip.

Get ready for college at wellsfargomedia.com/GetCollegeReady, or schedule an appointment to speak with a local banker at
wellsfarge.com/apacintments.

 

at Did you know that you can review your safe deposit box Information through Wells Fargo Online Banking? Sign on to online
, banking and go to your account summary page. Check it out today.

 

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 46 of 66 PagelD #: 1856

Wells Fargo Value” Checking

Account number. 7117727482 @ June 10, 2014- Juiy 9, 2014 m Page 1 of4

 

Questions?

JOANNE LESLIE BLACK WM Available by phone 24 hours a day, 7 days a week:
245 W 72ND ST APT 4B 1-800-TO-WELLS (1-800-869-3557)
NEW YORK NY 10023-2731 TTY: 1-800-877-4833

En espafiol: 1-877-727-2932
S258 1-600-288-2288 (6 am to 7 pm PT, M-F)

Online: wellsfargoe.com

Write: Wells Fargo Bank, NLA. (163}
P.O. Box 6995
Portland, OR 97228-6995

 

 

You and Wells Fargo Account options
Thank you for being a loyal Wells Fargo customer. We value your trust in our A check mark in the box indicates you have these
company and lock forward to continuing to serve you with your financial needs. convenient services with your accouni(s). Go to

welisfargo.com or call the nurmber above if you have
questions or if you would like to add new services.

Online Banking [] _ Direct Deposit |
Online Bill Pay [| Auto Transfer/Payment [_ |
Online Statements | Overdraft Protection  [_]
Mobile Banking [| Debit Card

U

My Spending Report Overdraft Service

 

Other Wells Fargo Benefits
Find out how you could enter for a chance to win $250,000
Tell us your story by entering our What Makes A Home Contest. For complete rules and entry information, contact a Home Mortgage

Consultant at 1-866-582-1253 or visit the contest website at weilsfargo.com/homecontest. Eligible entries must include a
completed loan application for the purchase of residential real estate unless you reside in AZ, CO, 1A, MN, NJ, MD, ND, TN.

 

 

Activity summary Account number: 74147727482
Beginning balance on 6/10 $20.84 JOANNE LESLIE BLACK
Deposits/Additions 0.00 Colorado account terms and conditions apply
Withdrawais/Subtractions - 9.00 For Direct Deposit use
Ending balance on 7/9 $11.94 Routing Number (RTN): 702000076

(463)
Sheet Seq = 0000337
Sheel 90001 of 00002

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 47 of 66 PagelD #: 1857

Account number: 7117727482 m June 10, 2074 - July 9, 2014 = Page 2of4

 

 

Overdraft Protection

Tals accaunt is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements

please cali the number isted on your statement or visit your Wells Fargo store.

 

Transaction history

 

 

 

Check Deposits’ Withdrawals/ Ending daily
Date Number Description Additions Subtractions balance
7/9 Monthly Service Fee 9.00 11.94
Ending balance on 7/9 11.94
Totals $0.00 $9.00

The Ending Daily Balance does not reflect any pending withdrawais or hoids on deposited funds that may have been outstanding on your account when your
transactions posted. if you had insufficient availabie funds when a transaction posted, fees inay have been assessed.

Summary of Overdraft and Returned Item fee(s)

 

Total this statement period

Tolal year-to-date

 

Total Overdraft Fees

$0.00

$175.60 |

 

Total Returned Item Fees

 

 

$0.00

 

$0.00 |

 

t Year-to-date total reflects fees assessed or reversed since first full statement period of current calendar year.

Monthly service fee summary

For a complete list of fees and detailed account information, please see the Walls Fargo Fee and Information Schedule and Account Agreement applicable to
your account or talk to a banker. Go to welisfargo.com/feefaq to find answers to common questions about the monthly service fee on your account.

Fee period 06/10/2014 - 07/09/2014

How to avoid the monthly service fee
Have any ONE of the following account requirements

Standard monthly service fee $9.00

Mintmunm required

You paid $8.00

This fee period

 

 

Minimum daily balance $1,500.00 $20.94 L]
- Total amount of qualifying direct deposits $500.00 $c.c0 []
Monthly service fee discount(s) (applied when box is checked}
Oniine only statements ($2.00 discount) C)
VCC
Other Wells Fargo Benefits
For a limited time get interest rate discounts on select new loans and lines of credit, with a qualifying relationship, during The Great

Rate Event.
wellsfargo.com/greatrate

 

m4 Did you know that you can review your safe deposit box information through Wells Fargo Online Banking? Sign on to online

banking and go to your account summary page. Check it out today.

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 48 of 66 PagelD #: 1858

Wells Fargo Value” Checking

Account number: 7117727482 mw July 10, 2014 - August 8, 2014 m= Page 1 of4

 

Questions?
JOANNE LESLIE BLACK WM Available by phone 24 hours a day, 7 days a week:
245 W 72ND ST APT 48 1-800-TO-WELLS (1-800-869-3557)
NEW YORK NY 10023-2731 TTY: 1-800-877-4833

En espafiol: 1-877-727-2932

Online: welisfargo.com

P.O. Box 6995

 

Portland, OR 97228-6995

#58 1-800-288-2288 (6 am lo 7 pm PT, M-F)

Write: Weils Fargo Bank, N.A. (163)

 

You and Wells Fargo Account options
Thank you for being a loyal Weils Fargo customer. We value your trust in our A check mark in the box indicates you have these
company and look forward to cantinuing to serve you with your financial needs. convenient services with your account(s). Go to

wellsfargo.com or cail the number above if you have
questions or if you would like to add new services,

Online Banking [| Direct Deposit C1

Online Bill Pay

Mabite Banking
My Spending Repart

IMPORTANT ACCOUNT INFORMATION

 

Enhancements coming to your transaction descriptions including cash back detail

Over the next few months, you will notice changes to the descriptions for debil, ATM or prepaid card transactions. These
enhancements provide more detail about your transactions, and include new descriptions for purchases with cash back. For debit,
ATM, or prepaid card merchant purchases with a request for cash back, the transaction description will include the words "cash" or
"cash back,” and may include the dollar amount of cash requested.

LC] Auto Transfer/Payment [|
Online Statements [| Overdraft Protection C]

|] Debit Card

L] Overdraft Service

 

Other Wells Fargo Benefits

Considering buying your first or next home?
Whether you're just in the planning stage or you've already started looking for a home, give us a call at 1-866-582-1253
gulde you through the process.

(183)
Sheat Seq = 0000564
Sheet 00001 of 00002

and we'll help

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 49 of 66 PagelD #: 1859

Account number: 7417727482 om July 10, 2014 - August 8, 2014

w Page 2 of 4

 

 

 

Activity summary

 

Beginning balance on 7/10 $14.94
Deposits/Additions 0.00
Withdrawals/Subtractions - 9.00
Ending balance on 8/8 $2.94

Overdraft Protection

Account number: 7117727482
JOANNE LESLIE BLACK
Colorado account terms and conditions apply

For Direct Deposit use
Routing Number (RTN}: 102000076

This account is not currently covered by Overdraft Protection. If you would ke more information regarding Gverdrafl Protection and eligibility requirements
please call the number iisted on your statement or visit your Wells Fargo store.

 

Transaction history

 

 

 

Check Deposiis/ Witharawais/ Ending daily
Date Number Description Additions Subtractions balance
8/8 Monthly Service Fee 9,00 2.94
Ending balance on 8/8 2.94
Totals $0.00 $9.00

The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed,

Summary of Overdraft and Returned Item fea(s)

 

Total this statement period Total year-to-date t+

 

Total Overdraft Fees

$0.00 ‘ "$175.00

 

 

Total Returned ltem Fees

 

 

$0.00 " $0.00

 

 

T Year-to-date total reflects fees assessed or reversed since first full statement period of current calendar year.

Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and information Schedule and Account Agreement applicabie to
your account or taik to a banker. Go to wellsfargo.com/feefag to find answers to common questions about the manthly service fee on your account.

Fee period 07/10/2014 - 08/08/2014

How to avoid the monthly service fee
Have any ONE of the following account requirements

Standard monthly service fee $9.00 You paid $9.00

Minimum required This fee period

 

 

Minimum daily balance $1,500.00 $17.94
- Total amount of qualifying direct deposits $500.00 $o.co LJ
Monthly service fee discount(s) (applied when box is checked)
Online only statements {$2.00 discount) Oo
Yowe
Other Wells Fargo Benefits
Fora limited time get interest rate discounts on select new loans and lines of credit, with a qualifying relationship, during The Great

Rate Event.
wellsfargo.com/greatrate

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 50 of 66 PagelD #: 1860

Wells Fargo Value” Checking

Account number: 7117727482 m August 9, 2044 -September 9, 2014 m Page 1 of 4

 

Questions?
JOANNE LESLIE BLACK WWM Available by phone 24 hours a day, 7 days a week:
245 W 72ND ST APT 4B 1-800-TO-WELLS (1-800-869.3557)
NEW YORK NY 10023-2731 TTY: 1-800-877-4833

En espafiol: 1-877-727-2932
2258 1-800-288-2288 (6 am to 7 pm PT, M-F)

Online: wellsfargc.com

Write: Wells Fargo Bank, N.A. (163)
P.O, Box 6985
Portland, OR 97228-6995

 

 

You and Wells Fargo Account options
Thank you for being a loyal Wells Fargo customer. We value your trust In our A check mark in the box indicates you have these
company and look forward to continuing to serve you with your financial needs. convenient services with your account(s), Go to

wellsfargo.com or cail fhe number above if you have
questions or if you would like fo add new services.

Online Banking [-]  Pirect Deposit [i
Online Bill Pay [] Auto Transter/Payment C]
Online Statements T] Overdraft Protection L |
Mobile Banking L} Deni card

My Spending Report C] Overdraft Service

IMPORTANT ACCOUNT INFORMATION

Enhancements coming to your transaction descriptions including cash back detail

Over the next few months, you will notice changes to the descriptions for debit, ATM or prepaid card transactions. These
enhancements provide more detail about your transactions, and include new descriptions for purchases with cash back. For debit,
ATM, or prepaid card merchant purchases with a request for cash back, the transaction description will Include the words "cash" or
"cash back," and may include the dollar amount of cash requested.

Merchant-issued Debit Cards

Are you using a merchant-Issued debit card to make purchases (i.e., Target” REDeard}? These unique purchasing cards (which typically

provide reward points or discounts} are issued by a retailer when you provide them your Wells Fargo checking account and routing

numbers. There are some very important differences between the merchant-issued purchasing card (not issued by Wells Fargo)
and your Wells Fargo-issued debit card. When you use a merchant-issued card to make a purchase, the {ransaction is not

immediately sent to Wells Fargo to confirm if your account has available funds, These transactions do not immediately refiect as

pending withdrawals nor do they reduce your available balance. instead, the merchant sends the transaction to Wells Fargo as an

(163) Ins =4
Sheet Seq = 0000570
Sheet 00001 of 60002

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 51 of 66 PagelD #: 1861

Accountnumber: 7117727482 m= August 9, 2014-September9, 2014 = Page 2 of 4

 

 

automatic payment (ACH} transaction - and this is typically one to three days AFTER you made the purchase. When the purchase
amount Is sent to Wells Fargo for payment, the transaction will be paid with funds in your account, or if your account has insufficient
funds to cover the transaction we may pay the transaction into overdraft (at the bank's discretion}, or return it unpaid. If the

transaction is paid into overdraft or returned unpaid, you may be assessed an overdraft or returned item fee. if the item is returned, the
merchant may aiso charge a returned item fee and they wil! more than likely resubmit the transaction which could cause additional
fees if there is not enough money in the account, As a result, itis very important far you to keep track of these purchases to avoid
overspending.

 

 

Activity summary Account number: 7417727482
Beginning balanca on 8/9 $2.94 JOANNE LESLIE BLACK
Deposits/Additions 6.00 Coforado account terms and conditions apply
Withdrawals/Subtractions - 9,00 For Direct Deposit use
Ending balance on 9/9 -$6.06 Routing Number {RTN): 162000076

Overdraft Protection

This account is not currently covered by Overdraft Protection. |f yout would like more Information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store.

 

Transaction history

 

 

 

Check Deposifs/ Withdrawals Ending daily
Date Number Description Additions Subtractions baiance
9/9 Monthly Service Fee 9.00 -6.06
Ending balance on 9/9 -6.06
Totals $0.00 $9.00

The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that ma y have been outstanding on your account when your
transactions posted. if you had insufficient available funds when a transaction posted, fees may have been assessed.

Summary of Overdraft and Returned Item fee(s)

 

 

 

 

 

Total this statement period Total year-to-date +
Total Overdratt Fees $0.00 $475.00
Total Returned Item Fees $0.00 $0.00

 

 

 

| Year-to-date (otal reflects fees assessed or reversed since first full statement period of current calendar year.

Monthly service fee summary

For a complete list of fees and detailed aecount information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable ia
your account or talk to a banker. Go to wellsfargo.com/feefaq to find answers to common questicns about the monthly service fee on your account.

 

 

Fee period 08/09/2014 - o8/0S/2014 Standard monthly service fee $9.00 You paid $9.00
How to avoid the monthiy service fee Minimum required This fee period
Have any ONE of the following account requirements
- Minimum daily balance $1,500.00 $2.04
' Total amount of qualifying direct deposits $500.00 $0.00

Monthly service fee discaunt(s) (applied when box is checked}

Online caly statements ($2.00 discount) Cc]
vere

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 52 of 66 PagelD #: 1862

Wells Fargo Value” Checking

Account number: 7117727482 m September 10, 2014 - October 8, 2074

JOANNE LESLIE BLACK WM
245 W 72ND ST APT 4B
NEW YORK NY 10023-2731

gw Page i of 3

Questions?

1-800-TO-WELLS
TTY: 1-800-877-4833

Online: wellsfargo.com

P.O. Box 6995

 

 

Available by phone 24 hours a day, 7 days a week:
(1-800-869-3557)

En espafiol: 1-877-727-2932

3258 1-800-288-2288 (6 am fo 7 pm PT, M-F)

Write: Wells Fargo Bank, N.A. (1633

Portland, OR 97228-6995

 

You and Wells Fargo

Don't forget to notify us of your travel plans to help avoid issues when using your
Wells Fargo cards while traveling. It's easy to notify us of your travel plans online at
wellsfargo.conviravelplan, through the Wells Fargo mobile app, or by calling the
phone number on the back of your card.

 

Activity summary

 

Beginning balance on $/10 -$6.06
Deposits/Additions 0.00
Withdrawals/Sudtractions - 0.00
Ending balance on 10/8 $6.06

Overdraft Protection

Account options

A check mark in the box indicates you have these
convenient services with your account(s). Go to
wellsfargo.com or call the number above if you have
questions or if you woutd lke to add new services.

Online Banking i |
Online Bill Pay

Mobile Banking
My Spending Report

C]
Online Statemenis (i
C]
C

Direct Deposit C]
Auto Transfer/Payment [
Overdraft Protection |
Debit Card

Overdraft Service

Account number: 74147727482

JOANNE LESLIE BLACK

Colorace account terms and conditions apply

For Direct Deposit use

Routing Number (RTN}: 102000076

This account is not currently covered by Overdraft Protection. if you would like more information regarding Overdraft Protection and eligibility requirements

please call the number listed on your statement or visit your Wells Fargo store.

Summary of Overdraft and Returned Item fee(s)

 

Total this statement period

total year-to-date +

 

Tota! Overdraft Fees

$0.00

$175.00 |

 

 

Tota! Returned ltem Fees

 

$0.00

 

$0.00 |

 

} Year-to-date fotal reflects fees assessed or reversed since first full statement period of current calendar year,

(163}
Sheel Seg = 0000519
Sheet 00001 of o0002

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 53 of 66 PagelD #: 1863

Wells Fargo Combined Statement of Accounts

m Ociober 9, 2014 - November 10, 2014

Primary account number: 7417727482

JOANNE LESLIE BLACK
805 E NEW YORK AVE APT 5M
BROOKLYN NY 14203-1297

 

m Page 71 of 5

 

Questions?
Available by phone 24 hours a day, 7 days a week:
1-800-TO-WELLS (1-800-869-3557)

TTY? 1-800-877-4833
En espafiol: 1-877-727-2932

3A 1-800-288-2288 (6am fo 7 pm PT, M-F)

Online: wellsfargo.com

Write: Wells Fargo Bank, N.A. (163)
P.O, Box 6995
Portland, OR 97228-6995

 

You and Wells Fargo

Don't forget to notify us of your iravel plans to help avoid issues when using your
Wells Fargo cards while traveling. It's easy to notify us of your travel plans online at
wellsfargo.com/travelplan, through the Welis Fargo mobile app, or by calling the
phone number on the back of your card,

Account options

A check mark in the box indicates you have these
convenient services with your account(s). Go to
welisfargo.com or cail the number above if you have
questions or if you would like to add new services.

Online Banking ["]  Dreet Deposit [|
Oniine Bill Pay C] Auto Transfer/Payment La
Online Statements C] Overdraft Protection
[| Debit Card
| Overdratt Service

Mobile Banking
My Spending Report

 

Summary of accounts

Checking/Prepaid and Savings

 

 

Ending balance Ending balance

Accaunt Page Account number fast statement this statement
Wells Fargo Value” Checking 2 7117727482 -6.06 352.71
Wells Fargo Way2Save" Savings 3 2326995459 40.00 3,740.01
Total deposit accounts $33.94 $4,092.72

Sheet Seq = 0032657
Sheet 00001 of 00003

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 54 of 66 PagelD #: 1864

Primary account number: 7117727482

w October 9, 2014 - November 10, 2014

a Page 2of5

 

 

Wells Fargo Value” Checking

 

Activity summary

 

Beginning balance on 10/9 -$6.06
Deposits/Additions 661,00
Withdrawals/S ubtractions ~ 322.23
Ending balance on 11/10 $352.71

Overdraft Protection

Your account ts iinked to the following for Overdraft Protection:
x Savings - 000002326995459

Account number:

7117727482

JOANNE LESLIE BLACK

Colorado account terms and condifions apply

For Direct Deposit use

Routing Number (RTN}: 102000076

 

Transaction history

 

 

 

 

 

 

 

 

 

Check Deposits/ Withdrawals/ Ending daity
Date Number Description Additions Subtractions balance
10/26 Deposit Made In A Branch/Store 10.00
10/20 Deposit Made In A Branch/Store 55.00 58.94
10/28 Harland Clarke Check/Acc. 102714 00048217575488 Joanne 29.00 38.94
Lestie Black
10/29 Edsposit iN Branch/Store 10/29/14 11:64:38 Am 463 Broadway 616.00 654.94
New York NY 7482
10/31 ATM Withdrawal - 10/31 Mach ID 0350D 201 Wesi 47th St New 20.00 634.04
York NY¥ 5944 0000398
11/5 4003 Check 273.23 361.71
14/10 Monthly Service Fee 9.00 352.71
Ending balance on 11/10 352.71
Totals $681.00 $322.23

The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
transactions posted. if you had insufficient available funds when a transaction posted, fees may have been assessed,

Summary of checks written

Number Date
1003 11/5

(checks listed are also displayed in the preceding Transaction histary)

Amount
273,23

Summary of Overdraft and Returned Item fee(s}

 

Total this statement period

Total year-to-date |

 

“Total Overdralt Fees

$0.00

$175.00

 

 

Total Returned ltem Fees

 

 

$0.00

 

$0.00 |

 

+ Year-to-date tofal reflects fees assessed or reversed since first full statement period of current calendar year.

Monthly service fee summary

For a complete list of fees and detatled account information, please see the Weils Fargo Fee and Information Scheduie and Account Agreement applicable to
your account or talk to a banker. Go to wallsfargo.com/eefag te find answers i¢ common questions about the monthly service fee on your account.

Fee period 10/09/2074 - 41/10/2014

Standard monthly service fee $9.00

You paid $9.00

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 55 of 66 PagelD #: 1865

Primary account number: 7117727482) m= October 9, 2014 - November 10,2014 m Page 3of5

 

 

Monthly service fee summary (continued)

How to aveid the monthly service fee Minimum required This fee period
Have any ONE of the fallawing account requirements
- Minimum daily balance $7,500.00 -$6.06 L]
‘ Total amount of qualifying direct deposits $506.00 $o.c0

 

Monthly service fee discount(s) (applied when box is checked)

Online only statements ($2.00 discount} O
vows

 

Wells Fargo Way2Save’ Savings

 

 

Activity summary Account number: 2326995459
Beginning balance on 10/28 $40.00 JOANNE LESLIE BLACK
Deposits/Additions 5,000.04 New Jersey account ferms and conditions apply
Withdrawals/Subtractions - 1,300.00 For Direct Deposit use
Ending balance on 14/10 $3,740.04 Routing Number (RTN}: 024200025

 

Interest summary

interest paid this statement $0.01
Average collected balance $3,454.28
Annual percentage yield earned 0.01%
interest earned this statement period $0.01
Interest paid this year $0.04

 

Transaction history

 

 

 

 

 

 

Deposits/ Withdrawals Ending daily
Date Description Additions Subtractions balance
10/29 Edeposit IN Branch/Store 10/29/14 11:02:59 Am 463 Broadway New York NY 5,000.00 6,040.00
5459
10/34 Withdrawal Made in A Branch/Store 1,000.05 4,040.00
117 ATM Withdrawal - 11/07 Mach ID 6389C 463 Broadway New York NY 5944 306.00 3,740.00
0003185
W110 lnterest Payment 0.01 3,740.01
Ending balance on 11/10 3,740.01
Totals $5,000.01 $1,396.00

The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
transactions posted, If you had insufficient avaiable funds when a transaction posted, fees may have been assessed.

Monthly service fee summary

For a complete list of fees and detailed account information, please see the Welis Fargo Fee and Information Schedule and Account Agreement applicable to
your account cr talk to a banker. Go to wellstargo.com/feefaq to find answers to common questions about the monthly service fee on your account.

Fee period 10/28/2074 - 11/40/2014 Standard monthly service fee $5.00 You paid $0,00

 

The bank has waived the fee for this fee period, For the next fee period, you need to meet the requirement(s) to avoid the monthly service fee.

 

How to avoid the monthly service fee Minimum required This fee period
Have any ONE of the following account requirements

 

 

Sheat Seq = 0032658
Shaat 00002 of 00003

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 56 of 66 PagelD #: 1866

Wells Fargo Combined Statement of Accounts

m November 11, 2014 - December 8, 2014

Primary account number: 7117727482

JOANNE LESLIE BLACK
805 E NEW YORK AVE APT 5M
BROOKLYN NY 11203-1297

 

m Page 1of6

 

Questions?
Availabie by phone 24 hours a day, 7 days a week:
1-800-TO-WELLS (1-800-869-3557)

TTY: 1-800-877-4833
En espafiol: 1-877-727-2932

4258 4-900-288-2288 (6 am to 7 pm PT, M-F}

Online: wellsfargo.com

Wrife; Wells Fargo Bank, N.A. (163)
P.O, Box 6995
Portland, OR 97228-6995

 

You and Wells Fargo

Don't forget to notify us of your travei plans to help avoid issues when using your
Wells Fargo cards while traveling. It's easy tc notify us of your travel plans oniine at
weilsfargo.com/travelplan, through the Wells Fargo mobile app, or by calling the
phone number cn the back of your card.

Account options

A check mark in the box indicates you have these
convenient services with your account(s). Go to
wellsfargo.com or call the number above if you have
questions or if you woutd like to add new services.

 

 

 

Online Banking [| Direct Deposit C]
Online Bill Pay | Auto Transfer/Payment C]
Online Statements | Overdraft Protection
Mobile Banking [|] Debi Card
My Spending Report C] Overdraft Service
Summary of accounts
Checking/Prepaid and Savings
Ending balance Ending balance
Account Page Account number last statement this statement
Wells Fargo Value" Checking 2 7417727482 352.71 201.21
Wells Fargo Way2Save” Savings 3 2326995459 3,740.01 3,137.04
Total deposit accounts $4,092.72 $3,338.25

Sheet Seq = 0031375
Sheet 00001 of 00063

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 57 of 66 PagelD #: 1867

Primary account number: 7117727482 = November 11, 2014- December 8,2014 w» Page? of 6

 

 

Wells Fargo Value” Checking

 

 

Activity summary Account number, 7177727482
Beginning balance on 11/14 $352.74 JOANNE LESLIE BLACK
Deposits/Additions 120,00 Colorado account terms and conditions apply
Withdrawals/Sudtractions - 274.560 For Direct Daposit use
Ending balance on 12/8 $201.24 Routing Number (RTN); 102000076

Overdraft Protection
Your account is inked to the folowing for Overdraft Protection:
" Savings - 000002326995459

 

Transaction history

 

 

 

 

 

 

Check Deposits/ Withdrawais/ Ending daily
Date Number Description Additions Sublractions balance
144 Non-WF ATM Bal Inquiry Fee - 11/14 Mach ID 00052092 1398 2.00 350.71
Fulton St CithbanOCOBrooklyn NY 5944
118 Non-WF ATM Bal Inquiry Fee - 11/19 Mach ID CT004397 1080 2.00 348.71
McDonaid Cardtronicbrooklyn NY 5944
14/21 Non-WF ATM Bal inquiry Fee - 11/21 Mach ID 00142099 702 Utica 2.00
Av Citiban001 Brooklyn NY 5944
11/21 ATM Transfer From Savings - 14/27 Mach 1D 00742099 702 Ulica 120,00 466,71
Av Citiban001Brookiyn NY 5944 00464325628851616
11/26 Non-WF ATM Balance Ingulry Fee 11/26 946 East New Brooklyn 2,00
NY ATM ID Dat04964 Card 5944
11/26 Non-WF ATM Withdrawal authorized on 11/26 840 Fast New 207.50

Yocrown Heig Brooklys NY 00384330601554746 ATM ID
Dat04964 Card 5044

 

 

 

 

 

 

 

 

 

11/26 Non-Wells Fargo ATM Transaction Fee 2.50 260.71
11/28 Non-WF ATM Balance Inquiry Fee 11/27 ‘Eastern Pkw Brooklyn 2.00 258,71
NY _ATM ID Inyn5180 Card 5944
12/3 Nan-WF ATM Balance Inquiry Fee 12/03 1080 McDona Brooklyn 2.00
NY ATM ID CT004397 Card 5944
12/3 Non-WF ATM Withdrawal authorized on 12/03 1080 McDonald 42.00
Cardtranic Brooklyn NY 00464337625399335 ATM ID CT004397
Card 5044
12443 Non-Wells Fargo ATM Transaction Fee 2.50 212,21
i2/4 Non-WP ATM Balance inquiry Fee 42/64 1080 McDona Brooklyn 2.00 210.21
NY ATM iD C7T004397 Card 5944 .
12/8 Monthly Service Fee 9.00 204,24
Ending balance on 12/8 201.21
Totals $120.00 $271.50

fhe Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
iransactions posted. if you had insufficient available funds when a transaction posted, fees may have been assessed.

Summary of Overdraft and Returned Item fee(s)

 

 

 

 

 

 

 

Total this statement period Total year-to-date +
Total Overdraft Fees $0.00 : $175.00
Total Returned litem Fees $0.00 $0.00

 

+ Year-to-date fofal reflects fees assessed or reversed since first full statement period of current calendar year,

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 58 of 66 PagelD #: 1868

Primary account number: 7117727482 m November 11, 2014 - December 8, 2014 wm Page 3of6

 

 

Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Farga Fee and Information Schedule and Account Agreement applicable to
your account or talk to a banker, Go to wellsfargo.com/eefaq to find answers to common questions about the monthly service fee on your account.

 

Fee period 11/41/2074 - 42/08/2014 Standard monthly service fee $9.00 You paid $9,090
How to avoid the monthly service fee Minimum required This fee period
Have any ONE of the following account requirements
Minimum daily balance $1,500.00 $210.21
+ Total amount of qualifying direct deposits $500.00 $0.00 [3

 

Monthiy service fee discount(s) {applied when box is checked)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Griine only statements ($2.06 discount) oO
VCC.
® .
Wells Fargo Way2Save Savings
Activity summary Account number: 2326995459
Beginning balance on 14/11 $3,740.04 JOANNE LESLIE BLACK
Deposits/Additions 1,500.03 New Jersey account terms and conditions apply
Withdrawals/Subtractions - 2,103.00 For Direct Deposit use
Ending balance on 42/8 $3,137.04 Routing Number (RTN}: 024200025
Interest summary
Interest paid this statement $0.03
Average collected balance $3,709.47
Annual percentage yield earned 0.01%
Interest earned this statement period $0.03
Interest paid this year $0.04
Transaction history
Deposits’ Withdrawals/ Ending daily
Date Description Additions Subltractions balance
11/14 Non-WF ATM Bal Inquiry Fee - 11/44 Mach ID 00052092 1398 Fulton St 2.00
CitibanOOGBrooklyn NY 5944
114 Non-WF ATM Bal Inquiry Fee - 11/44 Mach ID 00052092 13968 Fulton St 2.00
CitibandOGBrocklyn NY 5944
11/14 Non-WF ATM Bal Inquiry Fee - 11/44 Mach ID 00052092 1398 Fulton St 2.00
CitibanO0GBrocklyn NY 5944
11/14 ATM Withdrawai - 11/14 Mach ID 00052092 1398 Fulton St CitibanOCdBrocklyn 243.00
NY 5944 00464318532582000
11/14 Non-Wells Fargo ATM Transaction Fee 2.50 3,488.51
4117 Non-WF ATM Bal Inquiry Fee - 11/16 Mach ID inyn5179 "Eastern Pkwy &Bank 2.00
of Ambrooklyn NY 5944
W117 ATM Withdrawal - 41/16 Mach ID Inyn5179 “Eastern Pkwy &Bank of 103,00
Ambrooklyn NY 5944 00384320579832098
41/17 Non-Walls Fargo ATM Transaction Fee 2.50 3,381.04
41/48 Deposit Made In A Branch/Store 1,500.00 4,881.04
T1449 Non-WF ATM Bai Inquiry Fee - 11/19 Mach ID CT004397 1080 McDonald 2.00

Gardtronicbrooklyn NY 5944

Sheet Saq = 0031376
Sheet 00002 of 00003

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 59 of 66 PagelD #: 1869

Primary account number: 7117727482 mm November 11, 2014- December 8, 2014 = Page4of6

 

 

Transaction history (continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deposits’ Withdrawals/ Ending daily
Date Description Additions Subirections balance
11/19 Non-WF ATM Bal Inquiry Fee - 11/49 Mach ID CT004397 1080 McDonald 2,00
Cardironicbrooklyn NY 5944
1119 ATM Withdrawal - 11/19 Mach ID CT004397 1080 McDonald 202.00
Cardtronicbrooklyn NY 5944 00584923501549630
119 Non-Weils Fargo ATM Transaction Fee 2.50 4,672.51
14/21 Non-WF ATM Bai Inquiry Fee - 11/27 Mach ID 00142099 702 Utica Av 2,00
Cltiband01Bropklyn NY 5944
14/21 Non-WF ATM Bai Inquiry Fee - 11/21 Mach ID 00142099 702 Utica Av 2.06
Citiban001 Brooklyn NY 5944
14/241 Non-WF ATM Bal Inquiry Fee - 11/24 Mach ID 00142099 702 Utica Ay 2.00
Citiban001 Brooklyn NY 5944
1/24 Non-WF ATM Bal inquiry Fee - 11/24 Mach ID 00142099 702 Utica Ay 2,00
Citlban001Brooklyn NY¥_5944
41/21 ATM Withdrawal - 11/24 Mach ID 00142099 702 Utica Ay CitibanOO1 Brooklyn 303.60
NY 5944 00464325628324525
41/24 Non-Wells Fargo ATM Transaction Fee 2.50
41/24 ATM Transfer to Checking - 11/21 Mach ID 00142099 702 Utica Ay 120.00
Citiban001Brooklyn NY 5944 00464325628851616
11/21 Non-Wells Fargo ATM Transfer Fee 2.00 4,237.04
11/24 Non-WF ATM Sal Inquiry Fee - 41/422 Mach ID inyn5179 *Eastern Pkwy &8ank 2.00
of Ambrooklyn NY 5944
11/24 Non-WF ATM Bal Inquiry Fee - 11/23 Mach ID 60142097 702 Utica Av 2.00
Citiban004 Brooklyn NY 5944
11/24 Non-WF ATM Bal Inquiry Fee - 11/23 Mach ID 00142097 702 Utica Av 2.00
CitibanO0 + Brooklyn NY 5944
11/24 ATM Withdrawal - 11/22 Mach ID Inyn5179 *Eastern Pkwy &Bank of 123.00
Ampbrooklyn NY 5944 00584326703089828
41/24 Non-Wells Fargo ATM Transaction Fee 2.50
41/24 ATM Withdrawat - 11/23 Mach iD 00142097 702 Ulica Av Citiban001 Brooklyn 103.00
NY 5944 00584327605001433
41/24 Non-Wells Fargo ATM Transaction Fee 2.50 4,000.01
41/25 ATM Withdrawal - 11/25 Mach ID D690 15 Hyatt Streetsantander Staten 163.00
Islandny 5944 00384329760107420
11/25 Non-Welis Fargo ATM Transaction Fee 2.50 3,834.51
11/28 Non-WF ATM Bal Inquiry Fee - 11/27 Mach ID Inyn5180 *Eastern Pkwy &Bank 2,00
of Ambrocklyn NY 5944
11/28 Non-WF ATM Bal Inquiry Fee - 11/27 Mach ID 00006092 2560 Broadway 2.00
CitibanOOONY NY 5944
14/28 Non-WF ATM Bai Inquiry Fae - 11/27 Mach ID 90006092 2560 Broadway 2.00
CitibanQOONY NY 5944
14/28 ATM Withdrawal - 11/27 Mach ID InynS189 *Easiern Pkwy &Bank of 83.00
Ambrooklyn NY 5944 00384337509788113
411/28 Nen-Wells Fargo ATM Transaction Fee 2.00
11/28 ATM Withdrawal - 14/27 Mach ID 00006092 2560 Broadway CitibanOGONY NY 423,00
5944 00464331544131599
41/28 Non-Wells Fargo ATM Transaction Fee 2,50 3,677.51
t2ri Non-WF ATM Bal inquiry Fee - 11/29 Mach ID 00025060 201 W 34th 2.00
Strecitiband00NY NY 5044
42/1 Non-WF ATM Bal inquiry Fee - 11/29 Mach ID 00025060 201 W 34th 2,00
StrecitibandOONy NY 5944
42/1 Non-WF ATM Bal Inquiry Fee - 17/29 Mach ID 00025060 201 W 34th 2.06
StrecitibanQOONY NY 5944
12/1 Non-WF ATM Bal Inquiry Fee - 14/90 Mach ID Inyn5179 “Eastern Pkwy &Bank 2.00
of Ambrookiyn NY 5944
12/1 Non-WF ATM Bal Inquiry Fee - 12/01 Mach ID CT004397 1080 McDonald 2,00
Cardironicbrooklyn NY 5944
12/1 ATM Withdrawal - 11/29 Mach ID 00025060 204 W 34th StrecitibanOOONY NY 103.00
§944 00304333590044948
12H Non-Wells Fargo ATM Transaction Fee 2.50
12/1 ATM Withdrawal - 11/30 Mach ID Inyn5179 *Eastern Pkwy &8ank of 123.00

Ambreoklyn NY 5944 00384334551808360
12/1 Non-Wells Fargo ATM Transaction Fee 2,50

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 60 of 66 PagelD #: 1870

Primary account number: 7117727482 m= November 11, 2014- December 8, 2014 m= Page 5of6

 

 

Transaction history (continued)

 

 

 

 

 

 

 

 

 

 

 

 

Deposiis/ Withdrawais/ Ending daily

Date Description Additions Subtractions balance
12/4 ATM Withdrawal - 12/01 Mach ID CT004397 1080 McDonald 722.00

Cardtronicbrooklyn NY 5944 00464335630371296
42/1 Non-Wel's Fargo ATM Transaction Fee 2,50 3,252.01
12/3 Non-WF ATM Balance Inquiry Fee 12/03 1080 McDona Brooklyn NY ATM ID 2.00 9,250.01

CT004387 Card 5944
12/4 Non-WF ATM Balance Inquiry Fee 12/04 1080 McDona Brooklyn NY ATM ID 2.00

CT004397 Gard 5944
12/4 Non-WF ATM Withdrawal authorized on 12/04 1080 McDonaid Cardironic 42,00

Brocklyn NY 00304338489937690 ATM ID CT004397 Card 5944
12/4 Non-Wells Fargo ATM Transaction Fee 2.50 3,203.54
12/5 Non-WF ATM Balance Inquiry Fee 12/65 1080 McDona Brooklyn NY ATM ID 2.00

CT004397 Card 5944
12/5 Non-WF ATM Withdrawal authorized on 12/05 1080 McDonald Cardtronic 62.00

Brooklyn NY 00464339480146886 ATM ID CT0G4397 Card 5944
12/5 Non-Wells Fargo ATM Transaction Fee 2.50 3,137.04
12/8 Interest Payment : 0.03. 3,137.04
Ending balance on 12/8 3,137.04
Totais $1,500.03 $2,103.00

The Ending Daily Balance does not refiect any pending withdrawals or holds on deposited funds that may have been outstanding on your accaunt when your
transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.

Monthiy service fee summary

For a complete list of fees and detailed account Information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable to
your account or talk ta a banker, Go tc wellsfargo.com/eefag to find answers to common questions about the monthly service fee on your account,

 

 

Fee period 11/11/2014 - 12/08/2014 Standard monthly service fee $5.00 You paid $0.00
How to avoid the monthly service fee Minimum required This fee period
Have any ONE of the following account requirements
+ Minimum daily balance $300.00 $3,137.07 I]
Daily automatic transfer from a Wells Fargo checking account $1.00 $0.00 Li *
' Save As You Go” transfer from a Wells Fargo checking account $1.00 $0.06 []
Monthly automatic transfer from a Wells Fargo checking account $25.00 $0.00 CL] 4
* The fee is waived when the primary account owner is under the age of 18 (19 in
Alabama}
‘Zero is displayed because you did not meet the minimum amount required for a single transaction of this type.
ANAM

Sheet Seq = 0031377
Sheel 00003 of 00003

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 61 of 66 PagelD #: 1871

Wells Fargo Combined Statement of Accounts

mg December 9, 2014 - January 9, 2015 m= Page 1 of6

Primary account number: 7117727482

JOANNE LESLIE BLACK
805 E NEW YORK AVE APT 5M
BROOKLYN NY 11203-1297

 

 

Questions?
Available by phone 24 hours a day, 7 days a week:
1-800-TO-WELLS (i-800-869-3557)

TTY: 1-800-877-4833
En espafiol: 1-877-727-2932

3258 1-800-288-2288 (6 am to 7 pm PT, M-F)

Online: wellsfargo.com

Write: Wells Fargo Bank, N_A. (463)
P.O. Box 6995
Pertiane, OR 97228-6995

 

You and Wells Fargo

Thank you for being a loyal Wells Fargo customer. We value your trust in our
company and fook forward to continuing to serve you with your financial needs.

Account options

A check mark in the box indicates you have these
convenient services wilh your account(3). Go to
wellsfargo.com or call the number above if you have
questions or if you would like to add new services,

Online Banking | Diract Deposit i]
Online BH Pay C1] Auto Transfer/Payment [||
Online Statements Ci Overdraft Protection
Mobite Banking [] Debit Card

My Spending Report [| Overdraft Service

 

Summary of accounts

Checking/Prepaid and Savings

Ending balance Ending balance

 

 

Account Page Account number last statement this statement
Wells Fargo Value” Checking 2 7117727482 201.21 402.5%
Wells Fargo Way2Save” Savings 3 2326995459 3,737.04 2,597.84

Total deposit accounts $3,338.25 $3,000.32

Sheet Seq = 0031501
Sheet 00001 of ooa03

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 62 of 66 PagelD #: 1872

Primary account number: 7417727482 wm December 9, 2014 - January 9, 2615 m Page 2 of 6

 

 

Wells Fargo Value” Checking

 

Activity summary

 

Beginning balance on 12/9 $201.24
Deposits/Adgitions 4,000.00
Withdrawals/Subtractions - 798.70
Ending balance on 1/9 $402.51

Overdraft Protection

Your aecount is linked to the following for Overdraft Protection:

Savings - 000002326995459

Account number: 74117727482

JOANNE LESLIE BLACK

Colorado account terms and conditions apply

For Direct Deposit use

Routing Number {RTN): 102000076

 

Transaction history

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check BDeposiis/ Withdrawais/ Ending daily

Date Number Description Additions Subtractions balance
12/5 Non-WF ATM Balance Inquiry Fee 12/14 840 East New Brooklyn 2.00

NY ATM ID Dat04964 Card 5944
12/15 Non-WF ATM Balance Inquiry Fee 12/15 1080 McDona Brooklyn 2,00

NY ATM ID CT0043907 Card 5944
42156 Non-WF ATM Withdrawal authorized on 12/14 840 East New 51.50

Yocrown Heig Brooklyn NY 00304348469822061 ATM ID

Dat04964 Card 6944
125 Non-Walls Fargo ATM Transaction Fee 2.50 443,21
12/23 Deposit Made In A Branch/Store 4,000.00 1,143.21
12/24 Non-WF ATM Balance Inquiry Fee 12/24 840 East New Brooklyn 2.90

NY ATM ID Dat04964 Card 5944
12/24 Non-WF ATM Withdrawal authorized on 12/24 840 East New 124,50

Yocrown Heig Brooklyn NY 00464358807250690 ATM ID

Dat04964 Card 5944
12/24 Non-Wells Fargo ATM Transaction Fee 2.50 1,017.21
12/26 Nen-WF ATM Balance inquiry Fee 12/25 *Eastern Pkw Brooklyn 2.00

NY_ATM ID Inyn5179 Card 5944
12/26 Non-WF ATM Balance Inquiry Fee 12/26 318 Albany A Brooklyn 2.00

NY ATM ID NY050530 Card 5944
42/26 Non-WF ATM Balance Inquiry Fee 12/26 846 East New Brooklyn 2,00

NY. ATM ID Dat04964 Card 5944
42126 Non-WF ATM Withdrawai authorized on 12/25 *Eastern Pkwy 283,00

&Bank of Am Brooklyn NY 0046435952 1921328 ATM ID inyn5179

Card 5944
12/26 Non-Wells Fargo ATM Transaction Fee 2.50
12/26 Non-WF ATM Withdrawal authorized on 12/26 318 Albany 143,00

Avenapple Brooklyn NY 00584360643407088 ATM ID NY050530

Card 5944
12/26 Non-Wells Fargo ATM Transaction Fee 2.50
12/26 Non-WF ATM Withdrawal authorized on 12/26 840 East New 51.50

Yocrown Helg Brooklyn NY 00464360769640419 ATM iD

Dai04964 Card 5944
12/26 Non-Wells Fargo ATM Transaction Fee 2.90 526.21
12/29 Non-WP ATM Balance Inquiry Fee 12/27 407 Utica Av Brooklyn 2.00

NY ATM ID £f002945 Card 5944
12/23 Non-WF ATM Balance Inquiry Fee 12/27 840 East New Brooklyn 2,00

NY ATM ID Dat04964 Card 5944
12/29 Non-WF ATM Withdrawal authorized on 12/27 407 Utica Ave 61.95

Hockshot R Brooklyn NY 00304361506157223 ATM ID Ef002945
Card 5944

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 0

Primary account number: 7117727482 m® December 9, 2014 - January 9, 2

2/23/21 Page 63 of 66 PagelD #: 1873

015 m= Page 3 of6

 

 

Transaction history (continued)

 

 

 

 

 

 

 

Check Deposits/ Withdrawals? Ending daily

Date Number Description Additions Subtractions balance
12/29 Non-Wells Fargo ATM Transaction Fee 2.50 457.76
12/30 Non-WF ATM Balance inquiry Fee 12/30 1080 MeDona Brooklyn 2.06 456,76

NY ATM 1D CT004397 Card 5944
12/34 Non-WF ATM Withdrawal authorized on 12/31 1117 McDonald A175

Acardironic Brooklyn NY 00464365509905044 ATM ID CRO09169

Card 5944
12/31 Non-Wells Fargo ATM Transaction Fee 2.50 411,51
1/9 Monthly Service Fee 9.00 402.51
Ending balance on 1/9 402.51
Tatals $1,000.00 $798.70

The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
transactions posted, If you had insufficient available funds when a transaction posted, fees may have been assessed.

* Summary of Overdraft and Returned Item fee(s}

 

Total this statement period Total year-to-date +

 

Total Overdraft Fees

$0.00 $175.00

 

 

 

Total Returned |tem Fees

 

 

$0.00 $0.00

 

t Year-to-date total reflects fees assessed or reversed since first full statement period of current calendar year.

Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and Information Schedule and Account Agreement applicable te

your account or talk to a banker. Go to wellsfarge.cam/feefaq to find answers to coramon question

Fee period 12/09/2014 - 01/00/2015

How to avoid the monthly service fee
Have any ONE of the foliowing account requirements
Minimum daily balance

+ Total amourt of qualifying direct deposits

Monthly service fee discount(s} (applied when box is checked}

Standard monthly service fee $9.00

$ about the monihly service fee on your account.

You paid $9.00

Minimum required This fee period

$4,500.00
$500.00

$743.21 0
$0.00 O

 

 

 

Online only stataments ($2.00 discount} O
VCC
® .
Weils Fargo Way2Save Savings
Activity summary Account number: 2326995459
Beginning balance on 12/3 $3,197.04 JOANNE LESLIE BLACK
Deposiis/Additions 1,500.02 New Jersey account terms and conditions apply
Withdrawals/Subtractions - 2,039.25 For Direct Deposit use
Ending balance on 1/9 $2,597.84 Routing Number (RTN}: 021200025

Shee Seq = 0031502
Sheet 00002 of 00003

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 64 of 66 PagelD #: 1874

Primary account number. 7117727482 m December 9, 2014 - January 9, 2015 = Page 4 of6

 

 

 

Interest summary

Interest paid this statement $0.02
Average collected balance $2,636.39
Annual percentage yield earned 0.01%
Inierest earnad this statement period $0.02
inierest paid this year $0.02
Totat interest paid in 2074 $0.04

 

Transaction history

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Daposits/ Withdrawais/ Ending daily

Date Deseription Additions Subiractions balance
12/10 Non-WF ATM Balance Inquiry Fee 12/10 1080 McDona Brooklyn NY ATM ID 2,00

CT004397 Card 5944
12/0 Non-WF ATM Withdrawal authorized on 12/10 1080 McDonald Cardtronic 102.00

Brooklyn NY 00304344498662345 ATM ID CT004397 Card 5944
12/10 Non-Weils Fargo ATM Transaction Fee 2.50 3,030.54
122 Non-WF ATM Balance Inquiry Fee 12/12 702 Utica Av Braoklyn NY ATM ID 2,00

00142096 Card 5044
12h2 Non-WF ATM Balance Inquiry Fea 12/42 702 Utica Ay Brooklyn NY ATM ID 2.00

00142086 Card 5944
42/12 Non-WF ATM Withdrawal authorized on 12/42 702 Utica Av Citiban004 403.00

Brooklyn NY 00384346494039452 ATM ID 00142096 Card 5944
q2i2 Non-Wells Fargo ATM Transaction Fee 2,50 2,921.04
12115 Non-WF ATM Balance inquiry Fee 12/13 891 Utica Av Brooklyn NY ATM ID 2.00

NY3312 Card 5944
12/15 Non-WF ATM Balance Inquiry Fee 12/15 1080 McDona Brooklyn NY ATM ID 2.00

CT004397 Card 5944
12/15 Non-WF ATM Withdrawal authorized on 12/15 1080 McDonald Cardironic 62.00

Brooklyn NY 00584349498732909 ATM ID GT004397 Card 5944
12/15 Non-Walls Fargo ATM Transaction Fee 2.50 2,852.54
42/22 Non-WF ATM Balance Inquiry Fee 12/20 840 East New Brooklyn NY ATM ID 2.00

Dat04964 Card 5944
42/22 Non-WF ATM Withdrawal authorized on 12/20 840 East New Yocrown Heig 104.60

Brooklyn NY G0304354739552852 ATM ID Dat04964 Gard 5944
12i22 Non-Wells Fargo ATM Transaction Fee 2.50 2,746.54
12/23 Non-WF ATM Balance inquiry Fee 12/23 840 East New Brocklyn NY ATM ID 2.00

Dat04964 Card 5944
12/23 Non-WF ATM Withdrawal authorized on 12/23 840 East New Yocrown Heig 51.50

Brooklyn NY 00304367707883213 ATM ID Dat04964 Card 5944
12/23 Non-Wells Fargo ATM Transaction Fee 2.60 2,690.54
12/29 Non-WF ATM Balance Inquiry Fee 12/27 407 Utica Av Brooklyn NY ATM ID 2.00

002945 Card 5944
42/29 Non-WF ATM Balance Inquiry Fee 12/27 407 Utica Av Brookiyn NY ATM ID 2,00

£7002045 Card 5944
T2129 Non-WF ATM Withdrawal authorized on 12/27 407 Utica Ava Hookshot R 101,95

Brooklyn NY_00304361693761222 ATM 1D Bf002945 Card 5944
12/29 Non-Welis Fargo ATM Transaction Fee 2.50 2,582.09
12/30 Non-WF ATM Balance Inquiry Fee 12/30 1080 McDona Brooklyn NY ATM ID 2.00

CT004397 Card 5944
12/30 Nop-WF ATM Withdrawa! authorized on 42/30 108C McDonald Cardironic 42.00

Brooklyn NY 00464364505781012 ATM ID CT004397 Card 5044
12/30 Non-Wells Fargo ATM Transaction Fee 2.50 2,535.59
2 Non-WF ATM Balance Inquiry Fee 01/01 *Eastern Pkw Brooklyn NY ATM ID 2.00

Inyn5178 Card 5944
2 Non-WF ATM Balance Inquiry Fee 01/02 407 Utica Av Brooklyn NY ATM ID 2.00

Ef002945 Card 6944
12 Non-WF ATM Withdrawal authorized on 01/01 "Eastern Pkwy &Bank of Am 43.00

Brooklyn NY _00305001667695376 ATM ID Inya5178 Card 5944

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 65 of 66 PagelD #: 1875

Primary account number: 7117727482 m= December 9, 2044 - January 9,2015 m= Page 5of6

 

 

Transaction history (continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deposits’ Withdrawals/ Ending daily

Date Description Additions Subtractions balance
142 Non-Wells Fargo ATM Transaction Fee 2.50
4/2 Non-WF ATM Withdrawal authorized on 01/02 407 Utica Ave Hookshat R 201,95

Brooklyn N'Y G0305002548957527 ATM iD Ef002945 Card 5944
4/2 Non-Wells Farga ATM Transaction Fee 2,50
442 Non-WF ATM Withdrawal authorized cn 01/02 407 Utica Ave Hookshot R 101.95

Brooklyn NY_00385002549751536 ATM ID E/002945 Card 5944
2 Non-Weils Fargo ATM Transaction Fee 2.50 2,177.19
16 Non-WF ATM Balance Inquiry Fee 01/03 5100 Kings P Brooklyn NY ATM ID 2.00

Ac000782 Card 6944
6 Non-WF ATM Balance Inquiry Fee 01/04 *Eastern Pkw Brooklyn NY ATM ID 2,00

lnyn5178 Card 5944
415 Non-WF ATM Withdrawal authorized on 01/03 5106 Kings Plazkings Plaz 302.95

Brooklyn N¥_00305003573024004 ATM ID AcO00782 Card 5944
1/5 Non-Welis Fargo ATM Transaction Fee 2.50
15 Non-WF ATM Withdrawal authorized on 01/04 “Eastern Pkwy &Bank of Am 303.90

Brooklyn NY 00385004538127081 ATM ID Inyn5178 Gard 5944
41/5 Non-Wells Fargo ATM Transaction Fee 2.50 1,562.24
4116 Non-WF ATM Balance Inquiry Fee 01/06 5100 Kings P Brooklyn NY ATM ID 2.00

AcQ00782 Card 5944
146 Deposit Made In A Branch/Store 4,500.00
146 Non-WF ATM Withdrawal authorized on 01/06 5100 Kings Plazkings Plaz 302,95

Brocklyn NY 00385006669529196 ATM ID Ac00078?2 Card 5944
1/6 Non-Wells Fargo ATM Transaction Fee 2.50 2,754.79
47 Non-WF ATM Balance inquiry Fee 01/07 1080 McDona Brooklyn NY ATM !D 2,00

CT004397 Card 5944
17 Non-WF ATM Balance Inquiry Fee 01/07 702 Utica Av Brooklyn NY ATM ID 2.00

00142097 Card 5944
U7 Non-WF ATM Withdrawai authorized on 01/07 702 LHica Ay Citiban0d1 43,06

Brooklyn NY 00585007674704906 ATM ID 00742097 Card 5944
uF Non-Wells Fargo ATM Transaction Fee 2,50 2,705,29
9 Non-WF ATM Balance Inquiry Fee 01/09 775 Columbus New York NY ATM ID 2,00

NY0O147 Card 5944
1/9 Non-WF ATM Withdrawal autherized on 01/09 775 Columbus Avchase New 403.00

York N'Y 00465009660892751 ATM ID NY0147 Card 5944
149 Non-Weils Fargo ATM Transaction Fee 2.50
19 Interest Payment 0.02 2,597.84
Ending balance on 1/9 2,597.81
Totals $1,500.02 $2,039,25

The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds thal may have been outstanding of your account when your
transactions posted. If you had insufficient available funds when a transaction posted, fees ma y have been assessed,

Monthly service fee summary

For a complete list of fees and detailed account information, please see the Wells Fargo Fee and information Schedule and Account Agreement applicable to
your account ar taik to a banker. Go to weilsfargo.com/eefag to find answers to common questions about the monthly service fee on your account.

 

Fee period 12/09/2014 - 01/09/2015 Standard monthly service fee $5,00 You paid $0.00
How to avoid the monthly service fee Minimum required This fee period
Have any ONE of the following account requirements
+ Minimum daily balance $300,006 $1,562.24 [¥}
Daily automatic transfer rom a Wells Fargo checking account $1.00 $0.00 [] *
- Save As You Go’ transfer from a Wells Farge checking account $1.06 $0.00 LJ
* Monthly automatic transfer from a Wells Fargo checking account $25.00 $0.00 LJ *
- The fee Is waived when the primary account owner is under the age of 18 (19 In
Alabama}

 

‘Zero is displayed because you did not meet the minimum amount required for a sing!e transaction of this type.
AMIAM

Sheet Seq = 0031503
Sheet 00603 of 00003

 
Case 1:16-cv-00430-CBA-ST Document 99-4 Filed 02/23/21 Page 66 of 66 PagelD #: 1876

Primary account number: 7117727482

mw December 9, 2014- January 9,2015 m= Page 6ofé

 

 

Worksheet to balance your account

Follow the steps below to reconcile your statement balance with your
account register balance. Be sure that your register shows any interest
paid into your account and any service charges, automatic payments or
ATM transactions withdrawn from your account during this statement

period.
[a] Enter the ending balance on this statement.

List outstanding deposits and ofher
credits to your account that do not appear on
this statement. Enter the total in the column
to the right.

Description

Total | $ |

[c] Ada[Al and to calculate the subtotal.

[D] List outstanding checks, withdrawals, and
other debits to your account that do not appear
on this statement. Enter the total in the coluran
to the right,

Number/Description Amount

Total | $ |

Te] Subtract [p} from to calculate the
adjusted ending baiance. This amount shouid be
the same as the current balance shown in your
register,

 

$e

 

 

General statement policies for Wells Fargo Bank

g To dispute or report inaccuracies in information we have furnished to a
Cansumer Reporting Agency about your accounts. You have the right to
dispute the accuracy of information thal Wells Fargo Bank, N.A. has
furnished to a consumer reporting agency by writing to us at Wells Fargo
Servicing, P.C. Box 14415, Des Moines, IA 50306-3415. Please describe the
specific information thal is inaccurate or in dispute and the basis for the
dispute along with supporting documentation. If you believe the
information furnished is the result of idenilty theft, please provide us with
an identity theft report.

m In case of errors or questions about your electronic transfers,
telephone us at the number printed on the front of this statement or write
us at Wells Fargo Bank, P.O, Box 6995, Portland, OR 97228-6995 as soon as
you can, if you think your statement or receipt is wrong or if you nesd more
information about a transfer on the statement or receipt. We must hear
from you no jater than 60 days after we sent you the FIRST statement on
which the error or problem appeared,

1. Tall us your name and account number (if any).

2. Describe the error or ihe transfer you are unsure about, and explain as
clearly as you can why you believe it is an error or why you need more
information.

3. Tell us the dellar amount of the suspected error,

We will investigate your complaint and will correct any error promptly. if
we take more than 10 business days to do this, we will credit your account
for the amount you think Is in error, so that you will have the use of the
money during the time it takes us to complete our investigation.

Ww

©2010 Wells Fargo Bank, N.A. All tights reserved NMLSR ID 399804 Member FDIC, lender

 
